Exhibit 10.1

 

COLLABORATION AGREEMENT

 

by and between

 

THERAVANCE, INC.

 

and

 

GLAXO GROUP LIMITED

 

Dated:  November 14, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS

1

 

 

ARTICLE 2    RIGHTS AND OBLIGATIONS

11

2.1                      License Grants from Theravance to GSK

11

2.1.1                 Development License

11

2.1.2                 Commercialization License

11

2.1.3                 Manufacturing License

11

2.2                      Sublicensing and Subcontracting

11

2.3                      Trademarks and Housemarks

12

2.3.1                 Trademarks

12

2.3.2                 Housemarks

12

2.3.3                 Ownership of Inventions

12

 

 

ARTICLE 3    GOVERNANCE OF DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

13

3.1                      Joint Steering Committee

13

3.1.1                 Purpose

13

3.1.2                 Members; Officers

13

3.1.3                 Responsibilities

13

3.1.4                 Meetings

14

3.1.5                 Decision-Making

14

3.2                      Joint Project Committee

15

3.2.1                 Purpose

15

3.2.2                 Members; Officers

15

3.2.3                 Responsibilities

15

3.2.4                 Meetings

16

3.2.5                 Decision-Making

16

3.3                      Minutes of Committee Meetings

16

3.3.1                 Distribution of Minutes

16

3.3.2                 Review of Minutes

16

3.3.3                 Discussion of Comments

16

3.4                      Expenses

17

3.5                      General Guidelines and Initial Coordination Efforts

17

 

 

ARTICLE 4    DEVELOPMENT OF PRODUCTS

17

4.1                      Pooling of Compounds

17

4.2                      Obligations for Development

17

4.2.1                 General; GSK

17

4.2.2                 GSK’s Funding Responsibility

18

4.2.3                 Decisions with Respect to Products

18

4.2.4                 Development Timelines

18

4.3                      Replacement Compounds

19

4.4                      Transfer of Data

19

4.5                      LABA Activity Inside and Outside of the Collaboration

19

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5    COMMERCIALIZATION

20

5.1                      Global Marketing Plans

20

5.1.1                 General

20

5.1.2                 Contents of Each Marketing Plan

20

5.2                      Obligations for Commercialization

20

5.3                      Commercialization

20

5.3.1                 GSK Responsibility

20

5.3.2                 Semi-Annual Reports

21

5.3.3                 Exports to the United States

21

 

 

ARTICLE 6    FINANCIAL PROVISIONS

21

6.1                      Signing Payment; Equity Investment; One-Time Fee

21

6.1.1                 Signing Payment

21

6.1.2                 Stock Purchase

21

6.1.3                 One-Time Fee for AMI-15471

21

6.1.4                 One-Time Fee for Each Theravance New Compound

22

6.2                      Milestone Payments

22

6.2.1                 General

22

6.2.2                 GSK to Theravance

22

6.2.3                 Theravance to GSK

23

6.2.4                 Notification and Payment

24

6.3                      Payment of Royalties on Net Sales

24

6.3.1                 Royalty on Single-Agent Collaboration Products and
LABA/ICS Combination Products

24

6.3.2                 Royalty Adjustment

25

6.3.3                 Royalties on Other Collaboration Products Launched After
the LABA/ICS Combination Product

25

6.4                      Royalty Responsibilities; Net Sales Reports

26

6.4.1                 Payments to Third Parties

26

6.4.2                 Net Sales Report

26

6.5                      GAAP

26

6.6                      Currencies

26

6.7                      Manner of Payments

26

6.8                      Interest on Late Payments

27

6.9                      Tax Withholding

27

6.10               Financial Records; Audits

27

 

 

ARTICLE 7    PROMOTIONAL MATERIALS AND SAMPLES

28

7.1                      Promotional Materials

28

7.1.1                 Review of Core Promotional Materials

28

7.1.2                 Markings of Promotional Materials

28

7.2                      Samples

28

7.3                      Statements Consistent with Labeling

28

7.4                      Implications of Change in Control in Theravance

28

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8    REGULATORY MATTERS

29

8.1                      Governmental Authorities

29

8.2                      Filings

29

8.3                      Exchange of Drug Safety Information

29

8.4                      Recalls or Other Corrective Action

29

8.5                      Events Affecting Integrity or Reputation

29

 

 

ARTICLE 9    ORDERS; SUPPLY AND RETURNS

30

9.1                      Orders and Terms of Sale

30

9.2                      Supply of API Compound and Formulated Collaboration
Product for Development

30

9.2.1                 Supply of API Compound for Development

30

9.2.2                 Supply of Formulated Collaboration Products for
Development

30

9.3                      Supply of API Compound for Commercial Requirements

30

9.4                      Supply of Collaboration Products for Commercialization

30

9.5                      Inventories

31

 

 

ARTICLE 10    CONFIDENTIAL INFORMATION

31

10.1               Confidential Information

31

10.2               Permitted Disclosure and Use

31

10.3               Publications

31

10.4               Public Announcements

32

10.5               Confidentiality of This Agreement

32

10.6               Termination of Prior Confidentiality Agreements

32

10.7               Survival

32

 

 

ARTICLE 11    REPRESENTATIONS AND WARRANTIES; COVENANTS

33

11.1               Mutual Representations and Warranties

33

11.2               Additional GSK Representations and Warranties

34

11.3               Additional Theravance Representations and Warranties

34

11.4               Covenants

35

11.5               Disclaimer of Warranty

35

 

 

ARTICLE 12    INDEMNIFICATION

35

12.1               Indemnification by GSK

35

12.2               Indemnification by Theravance

35

12.3               Procedure for Indemnification

36

12.3.1          Notice

36

12.3.2          Defense of Claim

36

12.4               Assumption of Defense

37

12.5               Insurance

37

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 13    PATENTS

37

13.1               Prosecution and Maintenance of Patents

37

13.1.1          Prosecution and Maintenance of Theravance Patents

37

13.1.2          Prosecution and Maintenance of Patents Covering Joint Inventions

38

13.1.3          Prosecution and Maintenance of GSK Patents

39

13.1.4          GSK Step-In Rights

39

13.1.5          Theravance Step-In Rights

40

13.1.6          Execution of Documents by Agents

40

13.1.7          Patent Term Extensions

40

13.2               Patent Infringement

40

13.2.1          Infringement Claims

40

13.2.2          Infringement of Theravance Patents

40

13.2.3          Infringement of GSK Patents

41

13.3               Notice of Certification

41

13.3.1          Notice

41

13.3.2          Option

41

13.3.3          Name of Party

41

13.4               Assistance

41

13.5               Settlement

41

 

 

ARTICLE 14    TERM AND TERMINATION

42

14.1               Term and Expiration of Term

42

14.2               Termination for Material Breach

42

14.3               GSK Right to Terminate Development of a Collaboration Product

42

14.4               GSK Right to Terminate Commercialization of a Collaboration
Product Following First Commercial Sale

42

14.5               Termination of the Agreement Due to Discontinuation of
Development of All Collaboration Products and All Pooled Compounds

43

14.6               Effects of Termination

43

14.6.1          Effect of Termination for Material Breach

43

14.6.2          Effect of Termination by GSK of Certain Terminated Development
Collaboration Product(s)

44

14.6.3          Effect of Termination by GSK of a Terminated Commercialized
Collaboration Product

45

14.6.4          Effect of Termination of the Agreement Due to Discontinuation of
Development Prior to First Commercial Sale of All Collaboration Products and All
Pooled Compounds

46

14.7               License Rights

47

14.8               Milestone Payments

47

14.9               Subsequent Royalties

47

14.10        Accrued Rights; Surviving Obligations

47

 

 

ARTICLE 15    LIMITATIONS RELATING TO THERAVANCE EQUITY SECURITIES

48

15.1               Purchases of Equity Securities

48

15.2               Exceptions for Purchasing Securities of Theravance

48

15.3               Voting

49

15.4               Theravance Voting Securities Transfer Restrictions

50

15.5               Termination of Purchase Restrictions

50

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 16    MISCELLANEOUS

50

16.1               Relationship of the Parties

50

16.2               Registration and Filing of This Agreement

51

16.3               Force Majeure

51

16.4               Governing Law

51

16.5               Attorneys’ Fees and Related Costs

51

16.6               Assignment

52

16.7               Notices

52

16.8               Severability

52

16.9               Headings

53

16.10        Waiver

53

16.11        Entire Agreement

53

16.12        No License

53

16.13        Third Party Beneficiaries

53

16.14        Counterparts

53

16.15        Single Closing Condition

54

 

Schedules

 

1.19                        Criteria for Theravance New Compounds and
Replacement Compounds

 

6.1.2                     Preferred Stock Purchase Agreement

 

v

--------------------------------------------------------------------------------


 

COLLABORATION AGREEMENT

 

This COLLABORATION AGREEMENT (“Agreement”) dated November 14, 2002, is made by
and between THERAVANCE, INC., a Delaware corporation, and having its principal
office at 901 Gateway Boulevard, South San Francisco, California 94080
(“Theravance”), and GLAXO GROUP LIMITED, a United Kingdom corporation, and
having its principal office at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, United Kingdom (“GSK”). Theravance and GSK may be referred
to as a “Party” or together, the “Parties”.

 

RECITALS

 

WHEREAS, Theravance is currently developing Long-Acting β2 Adrenoceptor Agonists
such as but not limited to TD-3327 and AMI-15471 for the treatment and/or
prophylaxis of asthma and other respiratory diseases;

 

WHEREAS, GSK is also currently developing Long-Acting β2 Adrenoceptor Agonists
such as but not limited to GW 597901, GW 678007, GW 642444 and GW 774419, as
well as other anti-inflammatory compounds, for the treatment and/or prophylaxis
of respiratory disease;

 

WHEREAS, GSK and Theravance desire to pool certain of their respective
development compounds on an exclusive, worldwide basis to commercialize at least
one Long-Acting β2 Adrenoceptor Agonist that can be used as a single agent
and/or in combination with a Long-Acting Inhaled Corticosteroid and potentially
other compounds for treatment and/or prophylaxis of respiratory disease;

 

WHEREAS, GSK and Theravance are willing to undertake research and development
activities and investment and to coordinate such activities and investment as
provided by this Agreement with respect to the Collaboration Products; and

 

WHEREAS, GSK and Theravance believe that a collaboration pursuant to this
Agreement for the development and commercialization of Collaboration Products
would be desirable and compatible with their respective business objectives.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Theravance and GSK,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1

--------------------------------------------------------------------------------


 

1.1                               “AMI-15471” means the Long-Acting β2
Adrenoceptor Agonist designated as such by Theravance and all pharmaceutically
acceptable salts and solvates thereof.

 

1.2                               “Adverse Drug Experience” means any of: an
“adverse drug experience,” a “life-threatening adverse drug experience,” a
“serious adverse drug experience,” or an “unexpected adverse drug experience,”
as those terms are defined at either 21 C.F.R.(S)312.32 or 21 C.F.R.(S)314.80.

 

1.3                               “Affiliate” of a Party means any Person,
whether de jure or de facto, which directly or indirectly controls, is
controlled by, or is under common control with such Person for so long as such
control exists, where “control” means the decision-making authority as to such
Person and, further, where such control shall be presumed to exist where a
Person owns more than fifty percent (50%) of the equity (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) having the power to vote on or direct the affairs of
the entity.

 

1.4                               “API Compound” means bulk quantities of active
pharmaceutical ingredient compound prior to the commencement of secondary
manufacturing resulting in a Collaboration Product.

 

1.5                               “Breaching Party” shall have the meaning set
forth in Section 14.2.

 

1.6                               “Business Day” means any day on which banking
institutions in both New York City, New York, United States and London, England
are open for business.

 

1.7                               “Calendar Month” means for each Calendar Year,
each of the one-month periods.

 

1.8                               “Calendar Quarter” means for each Calendar
Year, each of the three month periods ending March 31, June 30, September 30 and
December 31; provided, however, that the first calendar quarter for the first
Calendar Year shall extend from the Effective Date to the end of the first
complete calendar quarter thereafter.

 

1.9                               “Calendar Year” means, for the first calendar
year, the period commencing on the Effective Date and ending on December 31 of
the calendar year during which the Effective Date occurs, and each successive
period beginning on January 1 and ending twelve (12) consecutive calendar months
later on December 31.

 

1.10                        “Change in Control” means, with respect to a Party,
any transaction or series of related transactions following which continuing
stockholders of such Party hold less than 50% of the outstanding voting
securities of either such Party or the entity surviving such transaction.

 

1.11                        “Claim” means all charges, complaints, actions,
suits, proceedings, hearings, investigations, claims and demands.

 

1.12                        “Collaboration Product” means any of the Long-Acting
β2 Adrenoceptor Agonists identified in Section 4.1 as Pooled Compounds
(including any Theravance New Compounds and Replacement Compounds, as
applicable) which may become Developed and Commercialized subject to and in
accordance with the terms of this Agreement, which such Collaboration Product
can be used as a single agent and/or in combination with other therapeutically
active components, including but not limited to a Long-Acting Inhaled
Corticosteroid, for the treatment and prophylaxis of respiratory diseases.  The
term

 

2

--------------------------------------------------------------------------------


 

“Collaboration Product” shall also include any formulation of excipients,
stabilizers, propellants, or other components necessary to prepare and deliver a
pharmaceutically effective dose of the Pooled Compound and any other
therapeutically active component together with any delivery device.

 

1.13                        “Commercial Conflict” means a situation where
Theravance determines that GSK’s decision related to Development or
Commercialization of a Collaboration Product is likely to result in a materially
reduced financial return to Theravance from such Collaboration Product, and that
such decision is not based on the technical profile of the Collaboration Product
but primarily on commercial factors whereby GSK is likely to achieve an
increased financial return from a Competing Product owned by GSK.

 

1.14                        “Commercial Failure” means failure of a
Collaboration Product for reasons other than Technical Failure, based on the
determination that such product will result in a net present value that is
materially worse than the net present value for GSK’s other prescription
pharmaceutical products, based on GSK’s normal and customary procedures for
determining net present value for its own portfolio products.  The net present
value of a Collaboration Product will be based on forecasted cash flow from such
product not taking into account the cannibalization of sales or profit from any
other GSK product.

 

1.15                        “Commercialization” means any and all activities
directed to marketing, promoting, distributing, offering for sale and selling a
Collaboration Product, importing a Collaboration Product (to the extent
applicable) and conducting Phase IV Studies. When used as a verb,
“Commercialize” means to engage in Commercialization.

 

1.16                        “Competing Product” means a product that is intended
for the treatment and/or prophylaxis of respiratory diseases.

 

1.17                        “Confidential Information” means all secret,
confidential or proprietary information, data or Know-How (including GSK
Know-How and Theravance Know-How) whether provided in written, oral, graphic,
video, computer or other form, provided by one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”) pursuant to this Agreement or generated
pursuant to this Agreement, including but not limited to, information relating
to the Disclosing Party’s existing or proposed research, development efforts,
patent applications, business or products, the terms of this Agreement and any
other materials that have not been made available by the Disclosing Party to the
general public.  Confidential Information shall not include any information or
materials that the Receiving Party can document with competent written proof:

 

1.17.1 were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party;

 

1.17.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

1.17.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

 

3

--------------------------------------------------------------------------------


 

1.17.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

1.17.5 were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party.

 

1.18                        “Country” means any generally recognized sovereign
entity.

 

1.19                        “Criteria” means the requirements set forth in
Schedule 1.19 that the Replacement Compounds and Theravance New Compounds must
meet to become a Pooled Compound. These requirements may be amended after the
Effective Date by written agreement of the Parties (such agreement not to be
unreasonably withheld by either Party) to take account of any newly established
data or knowledge that has or have arisen since the Effective Date that affect
or is likely to affect same.

 

1.20                        “Designated Foreign Filing” shall have the meaning
set forth in Section 13.1.2(b).

 

1.21                        “Development” or “Develop” means preclinical and
clinical drug development activities, including, among other things: test method
development and stability testing, toxicology, formulation, process development,
manufacturing scale-up, development-stage manufacturing, current Good
Manufacturing Practices audits, current Good Clinical Practices audits, current
Good Laboratory Practices audits, analytical method validation, manufacturing
process validation, cleaning validation, scale-up and post approval changes,
quality assurance/quality control development, statistical analysis and report
writing, preclinical and clinical studies, regulatory filing submission and
approval, and regulatory affairs related to the foregoing. When used as a verb,
“Develop” means to engage in Development.

 

1.22                        “Development Expenses” means the cost of all studies
or activities performed by or on behalf of GSK or any of its Affiliates pursuant
to this Agreement.

 

1.23                        “Development Milestone” shall have the meaning set
forth in Section 6.2.1.

 

1.24                        “Development Plan” means the outline plan for each
Collaboration Product designed to achieve the Development for such Collaboration
Product, including, without limitation, the nature, number and schedule of
Development activities as well as the estimated resources necessary to implement
such activities as such may be amended in accordance with the terms of this
Agreement.

 

1.25                        “Diligent Efforts” means the carrying out of
obligations in a sustained manner consistent with the efforts a Party devotes to
a product of similar market potential, profit potential or strategic value
resulting from its own research efforts, based on conditions then prevailing and
as if there were no Competing Product owned by such Party, with the objective of
launching a single agent Collaboration Product and a combination agent
Collaboration Product in accordance with the Development principles more
specifically outlined in Section 4.2.4.  Diligent Efforts requires that: 
(i) each Party promptly assign responsibility for such obligations to specific
employee(s) who are held accountable for progress and monitor such progress on
an on-going basis, (ii) each Party set and consistently seek to achieve specific
and meaningful objectives for carrying out such obligations, and (iii) each
Party consistently make and implement decisions and allocate resources designed
to advance progress with respect to such objectives.

 

4

--------------------------------------------------------------------------------


 

1.26                        “Disclosing Party” shall have the meaning set forth
in Section 1.17.

 

1.27                        “Effective Date” means the first business day
following the date on which the last of the conditions contained in
Section 16.15 of this Agreement has been satisfied.

 

1.28                        “Exchange Act” shall have the meaning set forth in
Section 15.1.1.

 

1.29                        “FDA” means the United States Food and Drug
Administration and any successor agency thereto.

 

1.30                        “Field” means human pharmaceutical use of
Long-Acting β2 Adrenoceptor Agonists for the treatment and/or prophylaxis of
respiratory diseases.

 

1.31                        “First Commercial Sale” means the first shipment of
commercial quantities of any Collaboration Product sold to a Third Party by a
Party or its sublicensees in any Country after receipt of Marketing
Authorization Approval for such Collaboration Product in such Country. Sales for
test marketing, sampling and promotional uses, clinical trial purposes or
compassionate or similar uses shall not be considered to constitute a First
Commercial Sale.

 

1.32                        “Force Majeure Event” shall have the meaning set
forth in Section 16.3.

 

1.33                        “Governmental Authority” means any court, tribunal,
arbitrator, agency, legislative body, commission, official or other
instrumentality of (i) any government of any Country, (ii) a federal, state,
province, county, city or other political subdivision thereof or (iii) any
supranational body, including without limitation the European Agency for the
Evaluation of Medicinal Products.

 

1.34                        “GSK Compound” means a GSK Initially Pooled
Compound, any Replacement Compound offered up to the collaboration by GSK or a
GSK non-LABA Compound utilised by GSK for Development purposes in relation to
combination product activity under this Agreement currently owned or
subsequently discovered by GSK and/or its predecessors in title or in-licensed
from a Third Party by GSK and/or its predecessors in title.

 

1.35                        “GSK Initially Pooled Compound” shall mean the
chemical entities individually identified as GW 597901, GW 678007, GW 642444 and
GW 774419 and all pharmaceutically acceptable salts and solvates thereof.

 

1.36                        “GSK Invention” means an Invention that is invented
by an employee or agent of GSK solely or jointly with a Third Party.

 

1.37                        “GSK Know-How” means all present and future
information directly relating to the Collaboration Products, a GSK Compound or
the GSK Inventions, including without limitation all data, records, and
regulatory filings relating to Collaboration Products, that is required for
Theravance to perform its obligations or exercise it rights under this
Agreement, and which during the Term are in GSK’s or any of its Affiliates’
possession or control and are or become owned by, or otherwise may be licensed
to (provided there is no restriction on GSK thereof), GSK. GSK Know-How does not
include any GSK Patents.

 

5

--------------------------------------------------------------------------------


 

1.38                        “GSK non-LABA Compound” means any other compound
contributed to the collaboration by GSK pursuant to Section 4.2.1 for the
purpose of developing a combination product.

 

1.39                        “GSK Patents” means all present and future patents
and patent applications including United States provisional applications and any
continuations, continuations-in-part, divisionals, registrations, confirmations,
revalidations, reissues, Patent Cooperation Treaty applications, certificates of
addition, utility models, design patents, petty patents as well as all other
intellectual property related to the application or patent including extensions
or restorations of terms thereof, pediatric use extensions, supplementary
protection certificates or any other such right covering the Pooled Compounds,
Collaboration Products, a GSK Compound or the GSK Inventions which are or become
owned by GSK or GSK’s Affiliates, or as to which GSK or GSK’s Affiliates
otherwise are or become licensed, now or in the future, where GSK has the right
to grant the sublicense rights granted to Theravance under this Agreement, which
such patent rights cover the making, having made, use, offer for sale, sale or
importation of the Collaboration Products.

 

1.40                        “Hatch-Waxman Certification” shall have the meaning
set forth in Section 13.3.

 

1.41                        “Hostile Tender Offer” shall have the meaning set
forth in Section 15.2.6.

 

1.42                        “Indemnified Party” shall have the meaning set forth
in Section 12.3.1.

 

1.43                        “Indemnifying Party” shall have the meaning set
forth in Section 12.3.1.

 

1.44                        “Invention” means any discovery (whether patentable
or not) invented during the Term as a result of research, Development or
manufacturing activities and specifically related to a Pooled Compound or
Collaboration Product hereunder.

 

1.45                        “Investigational Authorization” means, with respect
to a Country, the regulatory authorization required to investigate a
Collaboration Product in such Country as granted by the relevant Governmental
Authority.

 

1.46                        “Joint Invention” means an Invention that is
invented jointly by employees and/or agents of both Theravance and GSK hereunder
and the patent rights in such Invention.

 

1.47                        “Joint Project Committee” shall have the meaning set
forth in Section 3.2.

 

1.48                        “Joint Steering Committee” shall have the meaning
set forth in Section 3.1.

 

1.49                        “LABA/ICS Combination Product” means a product that
contains a Pooled Compound and a Long-Acting Inhaled Corticosteroid for the
treatment and/or prophylaxis of respiratory diseases.  A LABA/ICS Combination
Product shall also be considered a Collaboration Product.

 

1.50                        “Laws” means all laws, statutes, rules, regulations
(including, without limitation, current Good Manufacturing Practice Regulations
as specified in 21 C.F.R. (S)(S) 210 and 211; Investigational New Drug
Application regulations at 21 C.F.R. (S) 312; NDA regulations at 21 C.F.R.
(S) 314, relevant provisions of the Federal Food, Drug and Cosmetic Act, and
other laws and regulations enforced by the FDA), ordinances and other
pronouncements having the binding effect of law of any Governmental Authority.

 

6

--------------------------------------------------------------------------------


 

1.51                        “Litigation Condition” shall have the meaning set
forth in Section 12.3.2.

 

1.52                        “Long-Acting β2 Adrenoceptor Agonist” or “LABA”
means a chemical entity that (i) selectively binds to human β2 adrenoceptors and
activates human β2 adrenoceptors at concentrations less than 100 nanomolar and
(ii) has significantly longer activity than salmeterol after inhalation dosing
as determined in a guinea pig acetylcholine bronchoprotection model or similar
animal model.

 

1.53                        “Long-Acting Inhaled Corticosteroid” or “ICS” means
a corticosteroid that has duration of action of at least 24 hours demonstrated
in clinical testing.

 

1.54                        “Losses” means any and all damages (including all
incidental, consequential, statutory an treble damages), awards, deficiencies,
settlement amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including without limitation court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

 

1.55                        “Major Market Country” means each of the United
States, Canada, Japan, France, United Kingdom, Italy, Germany and Spain.

 

1.56                        “Marketing Authorization” means, with respect to a
Country, the regulatory authorization required to market and sell a
Collaboration Product in such Country as granted by the relevant Governmental
Authority.

 

1.57                        “Marketing Authorization Approval” shall mean
approval by a Governmental Authority for sale of a Collaboration Product,
including any applicable pricing, final labeling or reimbursement approvals.

 

1.58                        “Marketing Plan” means for each relevant
Collaboration Product the global plan prepared by GSK identifying the core
strategic, commercial and promotional claims and objectives for the specific
Collaboration Product as reviewed and approved under Section 5.1.1.

 

1.59                        “NDA” means a new drug application or supplemental
new drug application or any amendments thereto submitted to the FDA in the
United States.

 

1.60                        “NDA Acceptance” shall mean the written notification
by the FDA that the NDA has met all the criteria for filing acceptance pursuant
to 21 C.F.R.(S)314.101.

 

1.61                        “Net Sales” means the gross sales price of a
Collaboration Product sold by GSK, its Affiliates or their licensees (or such
licensees’ Affiliates) to a Third Party, less the following to the extent borne
by the seller and not taken into account in determining gross sales price:
(a) deduction of cash, trade and quantity discounts actually given;
(b) discounts, refunds, rebates, chargebacks, retroactive price adjustments, and
any other allowances actually given which effectively reduce the net selling
price, including institutional rebate or discount such as Medicare or Medicaid
provided in the United States or any similar organization elsewhere in the
world; and

 

7

--------------------------------------------------------------------------------


 

(c) credits and allowances for product returns actually made.  Net Sales shall
exclude Samples distributed in the usual course of business.

 

1.62                        “Net Sales Report” shall have the meaning set forth
in Section 6.4.2.

 

1.63                        “Officers” shall have the meaning set forth in
Section 3.1.5(b).

 

1.64                        “Other Combination Product” means any product
developed pursuant to this Agreement for the treatment and/or prophylaxis of
respiratory disease that contains a Long-Acting β2 Adrenoceptor Agonist and
another active agent which is a GSK Compound other than a Long-Acting Inhaled
Corticosteroid.

 

1.65                        “Patent Infringement Claim” shall have the meaning
set forth in Section 13.2.1.

 

1.66                        “Patent Infringement Notice” shall have the meaning
set forth in Section 13.2.2.

 

1.67                        “Person” means any natural person, corporation,
general partnership, limited partnership, limited liability company, joint
venture, proprietorship or other business organization.

 

1.68                        “Phase I Studies” means that portion of the
Development Plan or Development relating to each Collaboration Product which
provides for the first introduction into humans of such Collaboration Product
including small scale clinical studies conducted in normal volunteers to obtain
information on such Collaboration Product’s safety, tolerability,
pharmacological activity, pharmacokinetics, drug metabolism and mechanism of
action, as well as early evidence of effectiveness, as more fully defined in 21
C.F.R. (S) 312.21(a).

 

1.69                        “Phase II Studies” means, subject to Section 6.2.2,
that portion of the Development Plan or Development relating to each
Collaboration Product which provides for well controlled clinical trials of such
Collaboration Product in patients, including clinical studies conducted in
patients with the condition, and designed to evaluate clinical efficacy and
safety for such Collaboration Product for one or more indications, as well as to
obtain an indication of the dosage regimen required, as more fully defined in 21
C.F.R. (S) 312.21(b).

 

1.70                        “Phase III Studies” means that portion of the
Development Plan or Development relating to each Collaboration Product which
provides for large scale, pivotal, clinical studies conducted in a sufficient
number of patients and whose primary objective is to obtain a definitive
evaluation of the therapeutic efficacy and safety of the Collaboration Product
in patients for the particular indication in question that is needed to evaluate
the overall risk-benefit profile of the Collaboration Product and to provide
adequate basis for obtaining requisite regulatory approval(s) and product
labeling, as more fully defined in 21 C.F.R. (S) 312.21(c).

 

1.71                        “Phase IV Studies” means a study for a Collaboration
Product that is initiated after receipt of a Marketing Authorization for a
Collaboration Product and is principally intended to support the marketing and
Commercialization of such Collaboration Product, including without limitation
investigator initiated trials, clinical experience trials and studies conducted
to fulfill local commitments made as a condition of any Marketing Authorization.

 

1.72                        “Pooled Compounds” means (i) the four Long-Acting
Beta-2 Adrenoceptor Agonists provided by GSK as of the Effective Date
(identified as GW 597901, GW 678007, GW 642444 and GW 774419), (ii) the two
Long-Acting Beta-2 Adrenoceptor Agonists provided by

 

8

--------------------------------------------------------------------------------


 

Theravance as of the Effective Date (identified as TD-3327 and AMI-15471),
(iii) the Theravance New Compounds provided by Theravance pursuant to
Section 4.1, and any Replacement Compounds provided by Theravance or GSK.

 

1.73                        “Product Supplier” means any manufacturer, packager
or processor of a Collaboration Product for development, marketing and sale.

 

1.74                        “Promotional Materials” means the core written,
printed, video or graphic advertising, promotional, educational and
communication materials (other than Collaboration Product labeling) for
marketing, advertising and promotion of the Collaboration Products.

 

1.75                        “Receiving Party” shall have the meaning set forth
in Section 1.17.

 

1.76                        “Replacement Compound” means a Long-Acting β2
Adrenoceptor Agonist that meets the Criteria and is provided by Theravance or
GSK, as applicable, (and “GSK Replacement Compound” and “Theravance Replacement
Compound” shall be interpreted accordingly) after the Effective Date to replace
a Pooled Compound for which Development has been discontinued due to Technical
Failure.

 

1.77                        “ROW” means Countries other than the Major Market
Countries.

 

1.78                        “Samples” means Collaboration Product packaged and
distributed as a complimentary trial for use by patients in the Territory.

 

1.79                        “SEC” shall have the meaning set forth in
Section 15.1.2.

 

1.80                        “Selectively” means the chemical entity binds human
β2 adrenoceptors (a) with more than 100 fold greater affinity than it binds
other protein targets in the human body as determined by receptor binding,
radioligand displacement or functional in vitro assays, and (b) more than 5 fold
greater than the other human β adrenoceptor subtypes.

 

1.81                        “TD-3327” means the Long-Acting β2 Adrenoceptor
Agonist so designated by Theravance and all pharmaceutically acceptable salts
and solvates thereof contributed to the collaboration by Theravance.

 

1.82                        “Taxes” shall have the meaning set forth in
Section 6.9.1.

 

1.83                        “Technical Failure” means the discontinuation of
Development of a Collaboration Product for technical, scientific, medical or
regulatory reasons, such as but not limited to unacceptable preclinical
toxicity, or the inability to demonstrate sufficient Long-Acting β2 Adrenoceptor
Agonist effect in humans, or demonstration of a side effect profile
significantly worse than currently marketed products, or inability to
manufacture API in an acceptable purity or crystalline form, or inability to
produce a metered dose inhaler or dry powder inhaler formulation with acceptable
aerosol performance and stability.

 

1.84                        “Term” means, on a Country-by-Country and
Collaboration Product-by-Collaboration Product basis, the period from the
Effective Date until the later of (a) the expiration or termination of the last
Valid Claim of a Patent Right covering the Pooled Compound in such Collaboration
Product in such Country, and (b) fifteen (15) years from First Commercial Sale
in such Country, unless this Agreement is terminated earlier in accordance with
Article 14.

 

9

--------------------------------------------------------------------------------


 

1.85                        “Terminated Collaboration Product” shall mean a
Terminated Development Collaboration Product or a Terminated Commercialized
Collaboration Product.

 

1.86                        “Terminated Commercialized Collaboration Product”
shall have the meaning set forth in Section 14.4.

 

1.87                        “Terminated Development Collaboration Product” shall
have the meaning set forth in Section 14.3.

 

1.88                        “Territory” means worldwide.

 

1.89                        “Theravance Compound” means TD-3327 and AMI-15471,
(together the “Theravance Initially Pooled Compounds”), the two Theravance New
Compounds and any Replacement Compound that is offered up to the collaboration
by Theravance.

 

1.90                        “Theravance New Compound” means each of the two
chemical entities meeting the Criteria and provided by Theravance to the
collaboration as Pooled Compounds after the Effective Date pursuant to
Section 4.1.

 

1.91                        “Housemark” means the name and logo of GSK or
Theravance or any of their respective Affiliates as identified by one Party to
the other from time to time.

 

1.92                        “Theravance Invention” means an Invention that is
invented by an employee or agent of Theravance solely or jointly with a Third
Party.

 

1.93                        “Theravance Know-How” means all present and future
information directly relating to the Collaboration Products, a Theravance
Compound or the Theravance Inventions that is required for GSK to perform its
obligations or exercise its rights under this Agreement, and which during the
Term are in Theravance’s or any of its Affiliates’ possession or control and are
or become owned by, or otherwise may be licensed (provided there are no
restrictions on Theravance thereof) by, Theravance. Theravance Know-How does not
include any Theravance Patents.

 

1.94                        “Theravance Patents” means all present and future
patents and patent applications including United States provisional applications
and any continuations, continuations-in-part, divisionals, registrations,
confirmations, revalidations, reissues, Patent Cooperation Treaty applications,
certificates of addition, utility models, design patents, petty patents as well
as all other intellectual property related to the application or patent
including extensions or restorations of terms thereof, pediatric use extensions,
supplementary protection certificates or any other such right covering the
Pooled Compounds, the Collaboration Products, a Theravance Compound or the
Theravance Inventions which are or become owned by Theravance or Theravance’s
Affiliates, or as to which Theravance or Theravance’s Affiliates are or become
licensed, now or in the future, with the right to grant the sublicense rights
granted to GSK under this Agreement, which patent rights cover the making,
having made, use, offer for sale, sale or importation of Collaboration Products.

 

1.95                        “Third Party” means a Person who is not a Party or
an Affiliate of a Party.

 

1.96                        “Third Party Claim” shall have the meaning set forth
in Section 12.3.1.

 

1.97                        “United States” means the United States, its
territories and possessions.

 

10

--------------------------------------------------------------------------------


 

1.98                        “Valid Claim” means any claim(s) pending in a patent
application or in an unexpired patent which has not been held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not has been admitted to be invalid or unenforceable
through reissue or disclaimer. If in any country there should be two or more
such decisions conflicting with respect to the validity of the same claim, the
decision of the higher or highest tribunal shall thereafter control; however,
should the tribunals be of equal rank, then the decision or decisions upholding
the claim shall prevail when the decisions are equal in number, and the majority
of decisions shall prevail when the conflicting decisions are unequal in number.

 

1.99                        “Withholding Party” shall have the meaning set forth
in Section 6.9.1.

 

ARTICLE 2

RIGHTS AND OBLIGATIONS

 

2.1                               License Grants from Theravance to GSK.

 

2.1.1  Development License. Subject to the terms of this Agreement, including
without limitation Section 2.2, Theravance grants to GSK, and GSK accepts, an
exclusive (except as to Theravance and its Affiliates) license in the Field
under the Theravance Patents, Theravance Know-How and Theravance’s rights in the
Joint Inventions to make, have made, use and Develop Collaboration Products for
Commercialization in the Territory.

 

2.1.2  Commercialization License. Subject to the terms of this Agreement,
including without limitation Section 2.2, Theravance hereby grants to GSK, and
GSK accepts, an exclusive license in the Field under the Theravance Patents,
Theravance Know-How and Theravance’s rights in the Joint Inventions to make,
have made use, sell, offer for sale and import Collaboration Products in the
Territory.

 

2.1.3  Manufacturing License. Subject to the terms of this Agreement, including
without limitation Section 2.2, Theravance grants to GSK an exclusive license in
the Field under the Theravance Patents, Theravance Know-How and Theravance’s
rights in the Joint Inventions to make and have made API Compound or formulated
Collaboration Product in the Territory.

 

2.2                               Sublicensing and Subcontracting. GSK may
sublicense or subcontract its rights to Develop, Manufacture or Commercialize
the Collaboration Products in whole or in part to one or more of its Affiliates,
provided that the rights sublicensed or subcontracted to such Affiliate shall
automatically terminate upon a change of control of such Affiliate in connection
with which such Affiliate ceases to be an Affiliate of GSK.  GSK may also
sublicense or subcontract any of GSK’s rights to Develop or Manufacture the
Collaboration Products, in whole or in part, to one or more Third Parties. In
the event GSK wishes to sublicense or subcontract any of GSK’s rights to
Commercialize the Collaboration Products, in whole or in part, to one or more
Third Parties, GSK shall obtain the prior written consent of Theravance, such
consent not to be unreasonably withheld, provided always that no such
restriction shall apply in respect of those countries of the Territory wherein
GSK is or has been required under applicable local laws to appoint a Third Party
as its distributor or marketing partner. GSK shall secure all appropriate
covenants, obligations and rights from any such sublicensee or subcontractor
granted by it under this Agreement, including, but not limited to, intellectual
property rights and confidentiality obligations in any such agreement or other
relationship, to ensure that such sublicensee can

 

11

--------------------------------------------------------------------------------


 

comply with all of GSK’s covenants and obligations to Theravance under this
Agreement. GSK’s rights to sublicense, subcontract or otherwise transfer its
rights granted under Section 2.1 are limited to those expressly set forth in
this Section 2.2.

 

2.3                               Trademarks and Housemarks.

 

2.3.1 Trademarks. The Collaboration Products shall be Commercialized under
trademarks (the “Trademarks”) and trade dress selected by the Joint Project
Committee and approved by the Joint Steering Committee.  Prior to any such
proposed Trademark(s) being submitted to the Joint Project Committee, GSK shall
be responsible for undertaking their preliminary selection. GSK shall
exclusively own all Trademarks, and shall be responsible for the procurement,
filing and maintenance of trademark registrations for such Trademarks and all
costs and expenses related thereto.  GSK shall also exclusively own all trade
dress and copyrights associated with the Collaboration Products. Nothing herein
shall create any ownership rights of Theravance in and to the Trademarks or the
copyrights and trade dress associated with the Collaboration Products.

 

2.3.2 Housemarks. Each Party acknowledges the goodwill and reputation that has
been associated with the other Party’s Housemarks over the years, and shall use
such Housemarks in a manner that maintains and promotes such goodwill and
reputation and is consistent with trademark guidelines. Each Party shall take
all reasonable precautions and actions to protect the goodwill and reputation
that has inured to the other Party’s Housemarks, shall refrain from doing any
act that is reasonably likely to impair the reputation of such Housemarks, and
shall cooperate fully to protect such Housemarks.

 

2.3.3                     Ownership of Inventions. Each Party shall promptly
disclose to the other Party all Inventions made by it during the Term; provided
that GSK will be allowed a reasonable time to file patent applications covering
GSK Inventions prior to disclosing the GSK Invention to Theravance, and
Theravance will be allowed a reasonable time to file patent applications
covering Theravance Inventions prior to disclosing the Theravance Invention to
GSK. Theravance shall own all Theravance Inventions and GSK shall own all GSK
Inventions. All Joint Inventions shall be owned jointly by Theravance and GSK,
and each Party hereby consents to the assignment or license or other disposition
by the other Party of its joint interests in Joint Inventions without the need
to seek the consent of the other Party to such assignment or license or other
disposition; provided that any such assignment, license or other disposition
shall at all times be subject to the grant of rights and accompanying conditions
under Sections 2.1 and 2.2 and Article 14.  The determination of inventorship
for Inventions shall be made in accordance with applicable laws relating to
inventorship set forth in the patent laws of the United States (Title 35, United
States Code).

 

12

--------------------------------------------------------------------------------


 

ARTICLE 3

GOVERNANCE OF DEVELOPMENT AND

COMMERCIALIZATION OF PRODUCTS

 

3.1                               Joint Steering Committee.

 

3.1.1 Purpose.  The purposes of the Joint Steering Committee shall be (i) to
determine the overall strategy for this collaboration between the Parties and
(ii) to coordinate the Parties’ activities hereunder.  The Parties intend that
their respective organizations will work together and will use Diligent Efforts
to assure success of the collaboration.

 

3.1.2 Members; Officers. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee”), which shall consist of four (4) members, two (2) of whom shall be
designated by each of GSK and Theravance and shall have appropriate expertise,
with at least one (1) member from each Party being at least at a vice president
level or higher. Each of GSK and Theravance may replace any or all of its
representatives on the Joint Steering Committee at any time upon written notice
to the other Party. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designee at any meeting of the Joint
Steering Committee. GSK and Theravance each may, on advance written notice to
the other Party, invite non-member representatives of such Party to attend
meetings of the Joint Steering Committee. The Joint Steering Committee shall be
chaired on an annual rotating basis by a representative of either Theravance or
GSK, as applicable, on the Joint Steering Committee, with Theravance providing
the first such chairperson. The chairperson shall appoint a secretary of the
Joint Steering Committee, who shall be a representative of the other Party and
who shall serve for the same annual term as such chairperson.

 

3.1.3 Responsibilities. The Joint Steering Committee shall perform the following
functions:

 

(a) Manage and oversee the Development and Commercialization of the
Collaboration Products pursuant to the terms of this Agreement;

 

(b) Review and approve the Development Plans and the Marketing Plans for
Collaboration Products and any material amendments to the Development Plans and
Marketing Plans;

 

(c) At each meeting of the Joint Steering Committee, review Net Sales for the
year-to-date as available;

 

(d) Review and approve the progress of the Joint Project Committee;

 

(e) Review and approve the Trademarks selected under Section 2.3;

 

(f) Review and approve “go/no-go” decisions and other matters referred to the
Joint Steering Committee, including, without limitation, the continued
Development of a particular Collaboration Product or the inclusion of
Replacement Compounds;

 

(g) Life cycle management of, and intellectual property protection for, the
Collaboration Products;

 

13

--------------------------------------------------------------------------------


 

(h) In accordance with the procedures established in Section 3.1.5, resolve
disputes, disagreements and deadlocks unresolved by the Joint Project Committee;
and

 

(i) Have such other responsibilities as may be assigned to the Joint Steering
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties from time to time.

 

3.1.4 Meetings. The Joint Steering Committee shall meet in person at least once
during every Calendar Year, and more frequently (i) as mutually agreed by the
Parties or (ii) as required to resolve disputes, disagreements or deadlocks in
the Joint Project Committee, on such dates, and at such places and times, as
such Parties shall agree; provided that the Parties shall endeavor to have the
first meeting of the Joint Steering Committee within thirty (30) days after the
establishment of the Joint Steering Committee. The Joint Steering Committee
shall arrange to meet in person or convene otherwise to assess and approve any
Development Plans or Marketing Plans, if any, submitted to the Joint Steering
Committee in each Calendar Year so that such plans will be reviewed and approved
within thirty (30) days following submission to the Joint Steering Committee. To
the extent any such Development Plans or Marketing Plans are not approved and
need to be reformulated by the Joint Project Committee, such plans shall be
reviewed by the Joint Steering Committee as soon as reasonably practicable after
resubmission of same. Meetings of the Joint Steering Committee that are held in
person shall alternate between offices of GSK and Theravance, or such other
place as the Parties may agree. In addition to the annual face to face meetings
the Joint Steering Committee may also be held by means of telecommunications or,
video conferences as deemed appropriate by the Parties.

 

3.1.5 Decision-Making.

 

(a) The Joint Steering Committee may make decisions with respect to any subject
matter that is subject to the Joint Steering Committee’s decision-making
authority and functions as set forth in Section 3.1.3. Except as specified in
Section 3.1.5(b), all decisions of the Joint Steering Committee shall be made by
consensus, with the representatives from each Party presenting a unified
position on behalf of such Party. The Joint Steering Committee shall use
Diligent Efforts to resolve the matters within its roles and functions or
otherwise referred to it.

 

(b) With respect to any issue, if the Joint Steering Committee cannot reach
consensus within ten (10) Business Days after the matter has been brought to the
Joint Steering Committee’s attention, then such issue shall be referred to the
Chief Executive Officer of Theravance and the Chairman of R&D of GSK
(collectively, the “Officers”) for resolution.  The Parties accept that the use
of the Officers for resolution of any unresolved issues will be on an
exceptional basis.  In the event that the use of the Officers occurs on more
than two occasions in any consecutive twelve (12) month period and such disputes
are not related to Commercial Conflict issues, then GSK will from then on retain
the final vote within the Joint Steering Committee for all issues other than
Commercial Conflict.  If the Officers are unable to reach consensus within
thirty (30) days after the matter has been referred to them, the final decision
on such disputed issue will reside with GSK; provided, however, that if the
disputed issue involves a Commercial Conflict, then the final decision will be
made by a mutually acceptable Third Party mediator.  Either Party can initiate
such mediation on 30 days written notice to the other Party.  The Parties will
use best efforts to agree on a mediator within such 30-day period.  Such
mediation will occur as promptly as practicable following selection of the
mediator and will be held in New York, New York.  The decision of the mediator
will be final and binding on the Parties; provided that either party shall
retain all rights to bring an action against the other for damages and other
monetary relief related to or arising out of the issue decided by the mediator.

 

14

--------------------------------------------------------------------------------


 

3.2                               Joint Project Committee.

 

3.2.1 Purpose.  The purposes of the Joint Project Committee shall be to manage
the Parties’ day-to-day activities hereunder.

 

3.2.2 Members; Officers. Within thirty (30) days after the Effective Date, the
Parties shall establish a Project Committee (the “Joint Project Committee”), and
GSK and Theravance shall designate an equal number of representatives, up to a
maximum total of eight (8) members on such Joint Project Committee, with a
maximum of four (4) from each Party.  Each of GSK and Theravance may replace any
or all of its representatives on the Joint Project Committee at any time upon
written notice to the other Party. Such representatives shall include
individuals who have the relevant experience and expertise for the next twelve
months as included in the Development Plan for the Collaboration Products. A
Party may designate a substitute to temporarily attend and perform the functions
of such Party’s designee at any meeting of the Joint Project Committee. GSK and
Theravance each may, on advance written notice to the other Party, invite
non-member representatives of such Party to attend meetings of the Joint Project
Committee. The Joint Project Committee shall be chaired by a representative of
GSK. The chairperson shall appoint a secretary of the Joint Project Committee,
who shall be a representative of Theravance.

 

3.2.3 Responsibilities.  The Joint Project Committee shall perform the following
functions:

 

(a) Review the Development Plans as prepared by GSK;

 

(b) On an annual rolling basis beginning within six months of the Effective
Date, update and amend any initial Development Plan and review the Development
Plan for each Collaboration Product for the following Calendar Year so that it
can immediately thereafter submit such proposed Development Plan to the Joint
Steering Committee for review and approval;

 

(c) At each meeting of the Joint Project Committee, review the Development
strategy for the Collaboration Products in the Territory;

 

(d) At each meeting of the Joint Project Committee, review and recommend to the
Joint Steering Committee any material amendments or modifications to the
Development Plans;

 

(e) Coordinate and monitor regulatory strategy and activities for the
Collaboration Products in accordance with Article 8;

 

(f) Review and recommend to the Joint Steering Committee “go/no-go” decisions
for the Development of Collaboration Products;

 

(g) Review the Marketing Plans where appropriate;

 

(h) Review and recommend to the Joint Steering Committee any material amendments
or modifications to the Marketing Plans;

 

15

--------------------------------------------------------------------------------


 

(j) Discuss the state of the markets for Collaboration Products and
opportunities and issues concerning the Commercialization of the Collaboration
Products, including consideration of marketing and promotional strategy,
marketing research plans, labeling, Collaboration Product positioning and
Collaboration Product profile issues;

 

(k) At each meeting of the Joint Project Committee, review the status of all
Studies conducted on Collaboration Products and any results therefrom;

 

(l) At each meeting of the Joint Project Committee, review Net Sales for the
year-to-date, as available; and

 

(m) Have such other responsibilities as may be assigned to the Joint Project
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties through the Joint Steering Committee from time to time.

 

3.2.4 Meetings. The Joint Project Committee shall meet at least once during
every Calendar Quarter, and more frequently as GSK and Theravance mutually agree
on such dates, and at such places and times, as such Parties shall agree;
provided that the Parties shall endeavor to have the first meeting of the Joint
Project Committee as a face to face meeting within thirty (30) days after the
establishment of the Joint Project Committee. Meetings of the Joint Project
Committee that are held in person shall alternate between the offices of GSK and
Theravance, or such other place as the Parties may agree and such face to face
meetings shall occur no less than twice a year. The remaining meetings may be
held by means of telecommunications or video conferences as deemed appropriate.
Following Commercialization of a Collaboration Product in the first Major
Market, the Joint Project Committee shall meet twice a year with only one annual
face to face meeting required.

 

3.2.5 Decision-Making. The Joint Project Committee may make decisions with
respect to any subject matter that is subject to the Joint Project Committee’s
decision-making authority and functions as set forth in Section 3.2.3. All
decisions of the Joint Project Committee shall be made by consensus, with the
representatives from each Party presenting a unified position on behalf of such
Party. If the Joint Project Committee cannot reach consensus within ten
(10) Business Days after it has first met and attempted to reach such consensus,
the matter shall be referred on the eleventh (11th) Business Day to the Joint
Steering Committee for resolution.

 

3.3                               Minutes of Committee Meetings.  Definitive
minutes of all committee meetings shall be finalized no later than thirty (30)
days after the meeting to which the minutes pertain as follows:

 

3.3.1 Distribution of Minutes. Within ten (10) days after a committee meeting,
the secretary of such committee shall prepare and distribute to all members of
such committee draft minutes of the meeting. Such minutes shall provide a list
of any issues yet to be resolved, either within such committee or through the
relevant resolution process.

 

3.3.2 Review of Minutes. The Party members of each committee shall have ten
(10) days after receiving such draft minutes to collect comments thereon and
provide them to the secretary of such committee.

 

3.3.3 Discussion of Comments. Upon the expiration of such second ten (10) day
period, the Parties shall have an additional ten (10) days to discuss each
other’s comments and finalize the minutes. The secretary and chairperson(s) of
such committee shall each sign and date

 

16

--------------------------------------------------------------------------------


 

the final minutes. The signature of such chairperson(s) and secretary upon the
final minutes shall indicate each Party’s assent to the minutes.

 

3.4                               Expenses. Each Party shall be responsible for
all travel and related costs and expenses for its members and other
representatives to attend meetings of, and otherwise participate on, a
committee.

 

3.5                               General Guidelines and Initial Coordination
Efforts. In all matters related to the collaboration established by this
Agreement, the Parties shall strive to balance as best they can the legitimate
interests and concerns of the Parties and to realize the economic potential of
Collaboration Products.  In all matters relating to this Agreement, the Parties
shall seek to comply with good pharmaceutical and environmental practices.  The
Parties intend, following the Effective Date, to organize meetings of internal
staff to communicate and explain the provisions of this Agreement to ensure the
efficient and timely Development and Commercialization of the Collaboration
Products.

 

ARTICLE 4

DEVELOPMENT OF PRODUCTS

 

4.1. Pooling of Compounds.  Subject to and consistent with the further
Development principles outlined herein, each Party will offer a minimum of four
(4) identified LABA compounds to this collaboration, with the intention of
commercializing at least one Long-Acting β2 Adrenoceptor Agonist as a single
agent and/or as a LABA/ICS Combination Product. Upon commencement of the
collaboration pursuant to this Agreement, GSK and Theravance will contribute the
following LABA compounds as Pooled Compounds to the collaboration:

 

GSK Compounds GW 597901, GW 678007, GW 642444 and GW 774419 and Theravance
Compounds TD-3327 and AMI-15471.

 

For the avoidance of doubt, it is agreed and hereby acknowledged by both Parties
that the compounds GW 597901, GW 678007, GW 642444 and GW 774419, TD-3327 and
AMI-15471 are hereby accepted as Pooled Compounds.

 

Theravance will provide two (2) Theravance New Compounds to the collaboration
within eighteen (18) months of the Effective Date in order to meet the
requirement that Theravance contribute a total of four (4) LABA compounds to the
Pooled Compounds. Without prejudice to the foregoing, GSK will endeavor to
provide Theravance, upon Theravance’s request and at GSK’s expense and
discretion, such assistance as may be reasonably required by Theravance to
achieve this objective, including providing directly or through GSK’s vendors,
assistance in (i) chemical process development, (ii) salt selection,
(iii) pharmaceutical formulation, (iv) toxicological evaluation, and (v) API
preparation.

 

4.2                               Obligations for Development.

 

4.2.1 General; GSK.  Under the direction of the Joint Project Committee,
specific Pooled Compounds will be identified from time to time and, as
applicable, selected for Development as a Collaboration Product.  The Joint
Project Committee will determine the number and extent of Development of the
Pooled Compounds and the criteria to be used for selecting among the eight
Pooled Compounds and, subject to the other terms of this Agreement, will
endeavor to move one or more such Collaboration Products forward in
Development.  In

 

17

--------------------------------------------------------------------------------


 

relation to the foregoing, GSK shall have the overall responsibility for, and
use Diligent Efforts in, the performance of all such Development activities
which shall include, where applicable, relevant regulatory filings (as
contemplated under Article 8) for any such Collaboration Product moved forward
in Development.  Further, GSK shall use Diligent Efforts to advance such
Collaboration Product through Development in accordance with the Go/No-Go
checkpoints identified in the then current Development Plan for such
Collaboration Product. GSK shall also use Diligent Efforts to contribute at
least one ICS and/or other non-LABA compound to the collaboration for the
purpose of developing a combination product and Diligent Efforts to develop an
optimal inhaled formulation of Collaboration Product in a device which may be
either/or a dry powder inhaler formulation and/or a metered dose inhaler
formulation of the Collaboration Compound and Development activities of such may
continue in parallel.

 

4.2.2 GSK Funding Responsibility. GSK shall bear all costs and expenses
associated with the Development of Collaboration Products for Commercialization
including those incurred by Theravance (or to which it has become obligated)
after the signature date of this Agreement and which previously have been
discussed with and agreed to by GSK and, so far as the aforementioned Theravance
costs are concerned, for the avoidance of doubt, the maximum amount shall not
exceed U.S. $2,940,000.

 

4.2.3  Decisions with Respect to Products.

 

(a) GSK shall have the sole discretion with respect to Development decisions for
Collaboration Products subject to and in accordance with Sections 3.1.5, 3.2.5,
and 4.3 .

 

(b) Notwithstanding the foregoing, the Parties acknowledge that Theravance is
about to initiate a Phase I Study in two parts, on TD-3327.  The initiation of
this study will be approved via the Joint Project Committee in accordance with
all other Development activities.  Theravance shall be responsible for the
routine monitoring of this study and will transfer remaining clinical
development responsibility for TD-3327 to the Joint Project Committee on
completion of the TD-3327 Phase Ia and Phase Ib Studies.

 

(c) GSK shall provide the Joint Project Committee with an update report within
thirty days of (i) the initiation (i.e., first person dosed) of any Study
involving a Collaboration Product, and (ii) the last person dosed/last visit in
any Study relating to a Collaboration Product.  GSK will provide the Joint
Project Committee with a reasonably detailed “top line results” report within
sixty days following the last person dosed/last visit in any Study involving a
Collaboration Product.

 

4.2.4  Development Timelines.  It is hereby acknowledged that GSK’s strategic
objective is to move one or more of the Collaboration Products into Development
at the earliest opportunity.  GSK will consult with the Joint Project Committee
and will share, modify and further develop all applicable Development Plans and
timelines in that forum.  It is recognised that success can be optimised by
pursuing a number of Collaboration Products through various phases of clinical
Development up to the point of Technical or Commercial Failure, and/or until the
first Collaboration Product for both single agent and combination therapy
achieves regulatory agency approval.  At a strategic level, GSK is committed to
this objective.  However, at an operational level it is recognised that internal
and external resources will be constrained from time to time, resulting in the
need to prioritise individual studies and activities relating to Collaboration
Products.  GSK will use Diligent Efforts to secure the necessary resource and
will keep the Joint Project Committee informed on the progress of individual
studies and activities relating to Collaboration Products as part of any changes
to Development Plans and timelines.

 

18

--------------------------------------------------------------------------------


 

The current objective of the Collaboration is to achieve Marketing Authorization
Approval in the US and other Major Markets for a Collaboration Product from one
of the eight Pooled Compounds which can be used as a single agent and/or in
combination with other therapeutically active components (including but not
limited to a Long Acting Inhaled Corticosteroid) for the treatment and/or
prophylaxis of one or more respiratory diseases by end 2009 for the single agent
and 2010 for the first combination product and Development Plans and timelines
will be developed and/or refined in an effort to achieve this objective.

 

4.3                               Replacement Compounds.  If within two years
after the Effective Date, the Development of Collaboration Products containing
any two of the Pooled Compounds contributed by a Party is discontinued due to
Technical Failure, it will be the option of the Party who contributed the
discontinued compounds to discover and offer up to the collaboration two
Replacement Compounds as replacements for the discontinued compounds within
twelve months following the discontinuation of the second failed compound. For
the avoidance of doubt, any such new compound that satisfies the Criteria will
automatically be accepted as a Pooled Compound in place of the relevant Party’s
discontinued compound, subject to Joint Steering Committee approval pursuant to
Section 3.1.3(f). Nothing in the foregoing shall preclude either Party from
having the option of offering up a Replacement Compound for a Pooled Compound at
any time during the period referred to in Section 14.5 (subject to the Criteria
being met and Joint Steering Committee approval pursuant to Section 3.1.3(f)).

 

4.4                               Transfer of Data. As soon as practicable but
in no event more than thirty (30) days after the Effective Date, the Parties
shall determine what data and materials relating to TD-3327 and AMI-15471 are
necessary for GSK’s Development obligations pursuant to this Article 4,
including any technology transfer required for API Compound manufacturing
activities contemplated by Article 9, and establish a process for transferring
copies of such data and material to GSK (including, to the extent available, in
appropriate electronic format) or provide means of access thereto reasonably
acceptable to GSK.

 

4.5                               LABA Activity Inside and Outside of the
Collaboration.

 

4.5.1                     The intent of the Parties in respect of the Pooled
Compounds is that such Pooled Compounds remain exclusive to this Collaboration
and, subject to Sections 4.5.2 — 4.5.4 and Article 14 below, no activity in
respect of such Pooled Compounds shall be permitted outside of this Agreement.

 

4.5.2                     Subject to Article 14 and to Section 4.5.4, if prior
to First Commercial Sale of a GSK Initially Pooled Compound or a GSK Replacement
Compound, Development of such compound is discontinued under this Agreement
(“GSK Discontinued Compound”), all rights in respect of such GSK Discontinued
Compound shall revert in full to GSK and such GSK Discontinued Compound shall
automatically fall outside of this Agreement except that (i) GSK shall
thereafter be prohibited from carrying out any further clinical Development work
or clinical activity in respect of such GSK Discontinued Compound inside the
Field for at least four (4) years after the termination of this Agreement, and
(ii) for the avoidance of doubt, GSK shall pay to Theravance a royalty on Net
Sales of any such GSK Discontinued Compound in accordance with Section 14.9.

 

4.5.3                     Subject to Article 14 and Section 4.5.4, if prior to
First Commercial Sale of a Theravance Compound, Development of such compound is
discontinued under this Agreement (“Theravance Discontinued Compound”), all
rights in respect of such Theravance Discontinued Compound shall revert in full
to Theravance and such Theravance Discontinued Compound shall

 

19

--------------------------------------------------------------------------------


 

automatically fall outside of this Agreement except that (i) Theravance
thereafter shall be prohibited from carrying out any further clinical
Development work or clinical activity in respect of such Theravance Discontinued
Compound inside the Field until after the termination of this Agreement, and
(ii) for the avoidance of doubt, Theravance shall pay to GSK a royalty on Net
Sales of any such Theravance Discontinued Compound in accordance with
Section 14.9.

 

4.5.4                     Notwithstanding Sections 4.5.2 and 4.5.3, for so long
as there is one Collaboration Product being Developed under this Agreement,
neither Party shall carry out clinical Development inside the Field with any
Long Acting B2 Adrenoceptor Agonist that is not a Pooled Compound under this
Agreement; provided, however, that this restriction shall not apply to any
compound or product (including new product line extensions and/or re-formulation
work) where the original compound or product is, as of the date of signature of
this Agreement, already Commercialized.

 

ARTICLE 5

COMMERCIALIZATION

 

5.1                               Global Marketing Plans.

 

5.1.1 General. The Joint Project Committee shall be responsible for reviewing
and approving a Global Marketing Plan for each Collaboration Product (“Marketing
Plan”). Each Marketing Plan shall define the goals and objectives for
Commercializing the Collaboration Products in the pertinent Calendar Year
consistent with the applicable Development Plan.

 

5.1.2 Contents of Each Marketing Plan. The Marketing Plan for each Collaboration
Product shall be prepared during the Calendar Year wherein, and where
applicable, Phase III Studies for such Collaboration Product have commenced and
shall be a rolling, three year plan, updated annually and shall contain at a
minimum and as appropriate to current knowledge:

 

(a) Results of market research and strategy, including market size, dynamics,
growth, customer segmentation, customer targeting, competitive analysis and
global Collaboration Product positioning;

 

(b) Annual sales forecasts for Major Market Countries;

 

(c) For each major Market Country (as available): sales plans which will include
target number of sales representatives, detail order and target number of
details

 

(d) Core, global advertising and promotion programs and strategies, including
literature, media plans, symposia and speaker programs; and

 

(e) Core Phase III/Phase IV Studies to be conducted

 

5.2                               Obligations for Commercialization.  GSK shall
use Diligent Efforts to Commercialize the Collaboration Products.

 

5.3                               Commercialization.

 

5.3.1 GSK Responsibility. GSK shall have the sole right and responsibility for
Commercialization of Collaboration Products for distribution and sale.  GSK
shall bear all costs

 

20

--------------------------------------------------------------------------------


 

and expenses associated with the Commercialization of Collaboration Products for
sale or distribution.

 

(a) GSK shall have the sole right and responsibility to distribute, sell, record
sales and collect payments for Collaboration Products.

 

(b) GSK shall have the sole right and responsibility for establishing and
modifying the terms and conditions with respect to the sale of Collaboration
Products, including, without limitation, the price or prices at which the
Collaboration Products will be sold, any discount applicable to payments or
receivables, and similar matters.

 

(c) GSK will be responsible for storage, order receipt, order fulfillment,
shipping and invoicing of Collaboration Products.

 

5.3.2  Semi-Annual Reports.

 

GSK shall provide the Joint Project Committee reports semi-annually. Such
reports shall set forth in summary form the results of GSK’s Commercialization
activities performed during such semi-annual period in the Major Markets.

 

5.3.3                     Exports to the United States.  To the extent permitted
by Law, the Parties shall use Diligent Efforts to prevent the Collaboration
Products distributed for sale in a particular Country other than the United
States from being exported to the United States for sale.

 

ARTICLE 6

FINANCIAL PROVISIONS

 

6.1                               Signing Payment; Equity Investment; One-Time
Fee.

 

6.1.1 Signing Payment.  In partial consideration for the acquisition of license
rights under the Theravance Patents and the Theravance Know-How by GSK under
this Agreement, GSK shall on the Effective Date, pay to Theravance a
non-creditable, non-refundable amount of Ten Million United States Dollars (U.S.
$10,000,000).

 

6.1.2 Stock Purchase.  On the Effective Date, GSK will purchase 4,000,000 shares
of Theravance Series E Preferred Stock at a price of U.S.$10.00 per share for
total consideration of Forty Million United States Dollars (U.S. $40,000,000). 
Such purchase will be made pursuant to the Preferred Stock Purchase Agreement
attached hereto as Schedule 6.1.2.

 

6.1.3 One-Time Fee for AMI-15471.  Within thirty days following receipt by GSK
of Theravance’s written notification of the decision by Theravance to nominate
AMI-15471 as a “development candidate,” and in further partial consideration for
the acquisition of license rights under the Theravance Patents and the
Theravance Know-How by GSK under this Agreement, GSK shall pay to Theravance a
non-creditable, non-refundable amount of Five Million United States Dollars
(U.S.$5,000,000). AMI-15471 will be declared a development candidate when
Theravance (a) completes a study demonstrating lack of activity in the hERG
assay (as per the Criteria in Schedule 1.19), and (b) establishes AMI-15471 in a
stable crystalline form.

 

21

--------------------------------------------------------------------------------


 

6.1.4 One-Time Fee for Each Theravance New Compound. Within thirty days
following the acceptance by the Joint Project Committee or the Joint Steering
Committee of each of the two Theravance New Compounds to be contributed to the
collaboration pursuant to Section 4.1, and in further partial consideration for
the acquisition of license rights under the Theravance Patents and the
Theravance Know-How by GSK under this Agreement, GSK shall pay to Theravance a
non-creditable, non-refundable amount of Five Million United States Dollars
(U.S.$5,000,000) for each such Theravance New Compound.

 

6.2                               Milestone Payments.

 

6.2.1 General. In further consideration of the covenants and agreements
contained herein, the Parties shall also pay to each other the payments set
forth below for each such Development milestone referred to therein (each, a
“Development Milestone”); provided always that each such payment shall be made
only one time for each Collaboration Product regardless of how many times such
Development Milestones are achieved for such Collaboration Product, and no
payment shall be owed for a Development Milestone which is not reached (except
that, upon achievement of a Development Milestone for a particular Collaboration
Product, any previous Development Milestone for that Collaboration Product for
which payment was not made shall be deemed achieved and payment therefore shall
be made); provided further that, in the event that more than one Development
Milestone is achieved with respect to the same Collaboration Product at one
time, then all applicable payments under Section 6.2 shall be made. For example,
if TD-3327 as a single-agent Collaboration Product and a LABA/ICS Combination
Product that contains TD-3327 are approved in the same Marketing Authorization
Approval, then in addition to the relevant milestone for the single-agent
TD-3327 Collaboration Product, the relevant milestone for the LABA/ICS
Combination Product shall be paid simultaneously. In the event of termination of
development of a particular Collaboration Product and an alternative
Collaboration Product replaces such Terminated Collaboration Product then
milestone payments for such replacement compound shall not be paid in respect of
milestones already achieved by the Terminated Collaboration Product. For
example, if development of TD-3327 is terminated and TD-3327 is replaced by a
another Collaboration Product which contains a Theravance compound, milestone
payments for such replacement compound will only commence for milestones
achieved that have not already been achieved by TD-3327.

 

6.2.2 GSK to Theravance. GSK shall make the following milestone payments to
Theravance upon the achievement of the indicated Development Milestone for the
first Collaboration Product in which the Long-Acting β2 Adrenoceptor Agonist is
a Theravance Compound, and for the first LABA/ICS Combination Product in which
the Long-Acting β2 Adrenoceptor Agonist is a Theravance Compound:

 

Milestone

 

Amount

 

 

 

Initiation of Phase I *

 

U.S.$10 Million

Initiation of Phase IIa**

 

U.S.$10 Million

Initiation of Phase IIb**

 

U.S.$5 Million

 

 

 

Initiation of Phase III

 

U.S.$25 Million

 

22

--------------------------------------------------------------------------------


 

Milestone

 

Amount

 

 

 

Registration

 

 

U.S.

 

U.S.$30 Million

Europe

 

U.S.$15 Million

Japan

 

U.S.$10 Million

 

 

 

Launch

 

 

U.S.

 

U.S.$30 Million

Europe

 

U.S.$15 Million

Japan

 

U.S.$10 Million

 

 

 

Annual Worldwide Net Sales over U.S.$500 Million for single agent Collaboration
Product

 

U.S.$10 Million per year for first five years for single agent Collaboration
Product

 

 

 

Annual Worldwide Net Sales over U.S.$500 Million for LABA/ICS Combination
Product

 

U.S.$20 Million per year for first five years for LABA/ICS Combination Product

 

--------------------------------------------------------------------------------

*   GSK will make a Phase I milestone payment for both TD-3327 and AMI-15471. 
The Phase I milestone for TD-3327 is defined as initiation of the methacholine
challenge portion of the Phase I Study in normal volunteers and will trigger a
payment of U.S. $10 Million.  The Phase I milestone for AMI-15471 is defined as
initiation of the first Phase I Study in normal volunteers and will trigger a
payment of U.S. $10 Million.

 

**Phase IIa is defined as initiation of the first single dose study in patients
where such study is statistically powered for efficacy based on FEV1.  Phase IIb
is defined as initiation of the first four (4) week dosing, safety and efficacy
study in patients.

 

Other Combination Products that contain a Long-Acting β2 Adrenoceptor Agonist
that is a Theravance Compound are not subject to milestone payments by GSK only
if all milestone payments through launch have otherwise been made to Theravance
from any Collaboration Product as both a single-agent and as a combination
product.  The Parties intend that if the collaboration is successful in
launching at least two Collaboration Products that contain a Theravance
Compound, Theravance be paid the applicable milestones through launch for two
products.

 

If GSK, either individually or as a member of the Joint Steering Committee or
Joint Project Committee, discontinues the Development of a single agent
Collaboration Product that is a Theravance Compound for reasons other than
Technical Failure, and such compound is the LABA in a LABA/ICS Combination
Product or in an Other Combination Product, it will compensate Theravance for
the unpaid milestone payments otherwise due to Theravance under Section 6.2.2 by
adding the unpaid milestone amounts for such discontinued single agent product
onto the corresponding milestone payments for the relevant Combination Product.

 

6.2.3 Theravance to GSK.  Theravance shall make the following milestone payments
to GSK upon the achievement of the indicated Development Milestone for the first
Collaboration Product in which the Long-Acting β2 Adrenoceptor Agonist is a GSK
Compound

 

23

--------------------------------------------------------------------------------


 

and for the first LABA/ICS Combination Product in which the Long-Acting β2
Adrenoceptor Agonist is a GSK Compound:

 

Milestone

 

Amount

 

 

 

Registration

 

 

US

 

U.S.$30 Million

Europe

 

U.S.$15 Million

Japan

 

U.S.$10 Million

 

 

 

Launch

 

 

US

 

U.S.$30 Million

Europe

 

U.S.$15 Million

Japan

 

U.S.$10 Million

 

Other Combination Products that contain a Long-Acting β2 Adrenoceptor Agonist
that is a GSK Compound are not subject to milestone payments by Theravance only
if all milestone payments through launch have otherwise been made to GSK from
any Collaboration Product as both a single-agent and as a combination product. 
The Parties intend that if the collaboration is successful in launching at least
two Collaboration Products that contain a GSK Compound, GSK be paid the
applicable milestones through launch for two products.

 

6.2.4 Notification and Payment.  In the event a Party achieves a Development
Milestone, such Party shall promptly, but in no event more than ten (10) days
after the achievement of each such Development Milestone, notify the other Party
in writing of the achievement of same. For all Development Milestones achieved,
each Party shall promptly, but in no event more than thirty (30) days after
notification of the achievement of each such Development Milestone, remit
payment to the other Party for such Development Milestone.

 

6.3                               Payment of Royalties on Net Sales.

 

6.3.1 Royalty on Single-Agent Collaboration Products and LABA/ICS Combination
Products.

 

Within twenty (20) days after the end of each Calendar Quarter , GSK shall pay
Theravance royalty payments based on Net Sales in such Calendar Quarter during
the Term as follows:

 

On total Annual Worldwide Net Sales up to and including U.S. $3 Billion:

 

15

%

 

 

 

 

On total Annual Worldwide Net Sales greater than U.S. $3 Billion:

 

5

%

 

it being understood that Net Sales of a single agent Collaboration Product will
be combined with Net Sales of a LABA/ICS Combination Product for purposes of the
foregoing royalty calculation.

 

The quarterly royalty payments made under this Section 6.3.1 may be based on
estimated Net Sales.  Within thirty (30) days after the end of each Calendar
Quarter, GSK shall calculate the actual amount of Net Sales for the previous
Calendar Quarter and either credit or debit the difference between such actual
and projected amount on the succeeding Calendar Quarter’s royalty payment to
Theravance. As soon as practical following the end of each Calendar Month, but
in no event later than the 10th business day of the following month, GSK will
provide Theravance with an estimate of Net Sales for such Calendar Month.

 

24

--------------------------------------------------------------------------------


 

The royalties payable under this Section 6.3 shall be paid on a
Country-by-Country basis from the date of first commercial sale of each
Collaboration Product in a particular Country for the Term of the Collaboration.

 

6.3.2 Royalty Adjustment.  The 15% royalty payable on the first U.S. $3 Billion
of total annual worldwide Net Sales under this Section 6.3 shall be reduced to
12% if all of the following occur:  (i) all Theravance Compounds are
discontinued by the collaboration for Technical Failure; (ii) Theravance only
contributes one Theravance New Compound to the collaboration within 18 months
following the Effective Date; and (iii) the Collaboration Product upon which the
royalty is payable contains a LABA that is one of the GSK Initially Pooled
Compounds.  The 15% royalty payable on the first U.S. $3 Billion of total annual
worldwide Net Sales under this Section 6.3 shall be reduced to 10% if all of the
following occur:  (i) all Theravance Compounds are discontinued by the
collaboration for Technical Failure; (ii) Theravance fails to contribute any
Theravance New Compound to the collaboration within 18 months following the
Effective Date; and (iii) the Collaboration Product upon which the royalty is
payable contains a LABA that is one of the GSK Initially Pooled Compounds.
Nothing in the foregoing shall affect other royalties owed under this Agreement.

 

6.3.3 Royalties on Other Collaboration Products Launched After the LABA/ICS
Combination Product.  For any Other Collaboration Product launched after the
LABA/ICS Combination Product, GSK shall within twenty (20) days after the end of
each Calendar Quarter, pay Theravance royalty payments based on Net Sales in
such Calendar Quarter during the Term as follows:

 

Annual Net Sales

 

Percentage
Royalty

 

 

 

 

 

Up to U.S.$750 Million

 

6.5

%

 

 

 

 

Additional Net Sales up to U.S.$1.25 Billion

 

8.0

%

 

 

 

 

Additional Net Sales up to U.S.$2.25 Billion

 

9.0

%

 

 

 

 

Net Sales exceeding U.S.$2.25 Billion

 

10.0

%

 

For the avoidance of doubt, the Parties agree that the royalty set forth in this
Section 6.3.3 shall only be effective if GSK has launched and is selling a
LABA/ICS Combination Product that is subject to the royalties under
Section 6.3.1.  If GSK is not selling a LABA/ICS Combination Product, then the
royalty set forth in Section 6.3.1 shall apply to the first Other Combination
Product launched by GSK, provided such Other Combination Product does not
contain a product in-licensed by GSK; if such Other Combination Product contains
a product in-licensed by GSK, then the royalty payable to Theravance will be
reduced by 50% of any running royalties paid to a Third Party, provided that in
no case will the royalty payable to Theravance be less than set forth in this
Section 6.3.3.

 

25

--------------------------------------------------------------------------------


 

6.4                               Royalty Responsibilities; Net Sales Reports.

 

6.4.1 Payments to Third Parties.

 

(a) If, as a result of a settlement approved by both Parties or as a result of a
final non-appealable judgment, GSK is required to pay any amounts to a Third
Party directly because using or selling a Theravance Compound is found to
infringe the rights of such Third Party, GSK shall deduct fifty percent (50%) of
any such amount paid to such Third Party from the royalties otherwise due
Theravance for the Collaboration Product containing such Theravance Compound,
provided in no event shall such reduction reduce the royalties otherwise payable
to Theravance during any Calendar Year by more than fifty percent (50%);
provided, further, that any excess deduction shall be carried over into
subsequent years of this Agreement until the full deduction is taken.

 

(b) GSK shall pay any amounts owed to a Third Party as a result of the use of
GSK Patents or GSK Know-How with respect to sales of Collaboration Products and
shall not deduct any of such amounts from the royalties due Theravance. The
foregoing is subject to Section 6.3.3.

 

6.4.2 Net Sales Report. Within thirty (30) days after the end of each Calendar
Quarter, GSK shall submit to Theravance a written report setting forth Net Sales
in the Territory on a Country-by-Country and Collaboration
Product-by-Collaboration Product basis during such Calendar Quarter, total
royalty payments due Theravance, relevant market share data and any payments
made to any Third Party pursuant to Section 6.4.1(a) (each a “Net Sales
Report”).

 

6.5                               GAAP. All financial terms and standards
defined or used in this Agreement for sales or activities occurring in the
United States shall be governed by and determined in accordance with United
States generally accepted accounting principles, consistently applied. Except as
otherwise set forth herein, all financial terms and standards defined or used in
this Agreement for sales or activities occurring outside the United States shall
be governed by and determined in accordance with United Kingdom generally
accepted accounting principles, consistently applied.

 

6.6                               Currencies. Monetary conversion from the
currency of a foreign country in which Collaboration Product is sold into US
Dollars shall be calculated in accordance with either (a) the methodology
referred to in GSK’s then current Corporate Finance Reporting Policy or (b) as
otherwise may be mutually agreed by the Parties.  The following summarizes GSK’s
current methodology applied in accordance with its current Corporate Finance
Reporting System: the cumulative year-to-date Average Rates are calculated by
determining the average of (i) the preceding 31st December Spot Rate plus
(ii) the Closing Spot Rates of the relevant months to date using the exact
figures provided by the Reuters 2000 download.  (By way of example, the Average
Rate for the five months from January, 2002 to May, 2002 would be computed by
taking the sum of the Spot Rates for the preceding 31st December, 2001, plus the
month-end Spot Rates for the five months to May, 2002, divided by six).

 

6.7                               Manner of Payments. All sums due to either
Party under this Section 6 shall be payable in United States Dollars by bank
wire transfer in immediately available funds to such bank account(s) as each of
GSK and Theravance shall designate. GSK shall notify Theravance as to the date
and amount of any such wire transfer to Theravance at least five (5) Business
Days prior to such transfer. Theravance shall notify GSK as to the date and
amount of any such wire transfer to GSK at least five (5) Business Days prior to
such transfer.

 

26

--------------------------------------------------------------------------------


 

6.8                               Interest on Late Payments. If either
Theravance or GSK shall fail to make a timely payment pursuant to this
Article 6, any such payment that is not paid on or before the date such payment
is due under this Agreement shall bear interest, to the extent permitted by
applicable law, at the average one-month London Inter-Bank Offering Rate (LIBOR)
for the United States Dollar as reported from time to time in The Wall Street
Journal, effective for the first date on which payment was delinquent and
calculated on the number of days such payment is overdue or, if such rate is not
regularly published, as published in such source as the Joint Steering Committee
agrees.

 

6.9                               Tax Withholding.

 

6.9.1 Any taxes, levies or other duties (“Taxes”) paid or required to be
withheld under the appropriate local tax laws by one of the Parties
(“Withholding Party”) on account of monies payable to the other Party under this
Agreement shall, subject to Sections 6.9.2 and 6.9.3, be deducted from the
amount of monies otherwise payable to the other Party under this Agreement. The
Withholding Party shall secure and send to the other Party within a reasonable
period of time proof of any such Taxes paid or required to be withheld by
Withholding Party for the benefit of the other Party.

 

6.9.2 If GSK or any GSK Affiliate is or becomes liable to withhold any taxes
from payments made to Theravance under Sections 6.1 and 6.2 of this Agreement,
then GSK shall pay to Theravance an amount equal to the amount GSK or the
applicable GSK Affiliate owes to the relevant tax authority provided always that
if Theravance is able to obtain credit for any taxes withheld (“Creditable
Taxes”) against any liability to tax either in the year in which the receipt is
taxable or any preceding years, Theravance shall reimburse to GSK an amount
equivalent to the Creditable Taxes. Theravance shall provide GSK with such
reasonable evidence as GSK may reasonably request to determine whether the taxes
are creditable against taxes payable by Theravance.

 

6.9.3 If GSK or any GSK Affiliate is or becomes liable to withhold any taxes
from payments made to Theravance under Section 6.3, then such taxes may be
withheld by GSK or the applicable GSK Affiliate up to a limit of five percent
(5%) of the relevant payment. GSK shall pay to Theravance an amount equal to the
amount GSK owes to the relevant tax authority in excess of such five percent
(5%) provided always that if Theravance is able to obtain credit for any taxes
withheld (“Creditable Taxes”) against any liability to tax either in the year in
which the receipt is taxable or any preceding years, Theravance shall reimburse
to GSK an amount equivalent to the Creditable Taxes. Theravance shall provide
GSK with such reasonable evidence as GSK may reasonably request to determine
whether the taxes are creditable against taxes payable by Theravance.

 

6.10                        Financial Records; Audits. GSK shall keep, and shall
cause its Affiliates and sublicensees to keep, such accurate and complete
records of Net Sales as are necessary to determine the amounts due to Theravance
under this Agreement and such records shall be retained by GSK or any of its
Affiliates or sublicensees (in such capacity, the “Recording Party”) for at
least the three preceding Calendar Years to which the Net Sales relate. During
normal business hours and with reasonable advance notice to the Recording Party,
such records shall be made available for inspection, review and audit, at the
request and expense of Theravance, by an independent certified public
accountant, or the local equivalent, appointed by Theravance and reasonably
acceptable to the Recording Party for the sole purpose of verifying the accuracy
of the Recording Party’s accounting reports and payments made or to be made
pursuant to this

 

27

--------------------------------------------------------------------------------


 

Agreement; provided, however that such audits may not be performed by Theravance
more than once per Calendar Year. Such accountants shall be instructed not to
reveal to Theravance the details of its review, except for (i) such information
as is required to be disclosed under this Agreement and (ii) such information
presented in a summary fashion as is necessary to report the accountants’
conclusions to Theravance, and all such information shall be deemed Confidential
Information of the Recording Party; provided, however, that in any event such
information may be presented to Theravance in a summary fashion as is necessary
to report the accountants’ conclusions. All costs and expenses incurred in
connection with performing any such audit shall be paid by Theravance unless the
audit discloses at least a five percent (5%) shortfall, in which case the
Recording Party will bear the full cost of the audit for such Calendar Year.
Theravance will be entitled to recover any shortfall in payments due to it as
determined by such audit, plus interest thereon calculated in accordance with
Section 6.8, or alternatively shall have the right to offset and deduct any such
shortfall in payments due to it against payments Theravance is otherwise
required to make to the Reporting Party under this Agreement. The documents from
which were calculated the sums due under this Article 6 shall be retained by the
relevant Party during the Term.

 

ARTICLE 7

PROMOTIONAL MATERIALS AND SAMPLES

 

7.1                               Promotional Materials.

 

7.1.1 Review of Core Promotional Materials. Subject to applicable Law, in
accordance with the direction of the Joint Project Committee, the Parties will
jointly, through consultation and with the assistance of each other, review the
core Promotional Materials.  The relevant legal or regulatory personnel of each
Party shall have the opportunity to review and comment on all such core
Promotional Materials prior to use and such comments shall be considered by the
Joint Project Committee in the review of such core Promotional Materials.

 

7.1.2 Markings of Promotional Materials. To the extent required by applicable
Law, and further to the extent reasonably practicable, all Promotional Materials
will indicate the contribution of the license from Theravance for the
Collaboration Products.  Subject to the foregoing, the Theravance Housemark and
the GSK Housemark shall both be given exposure and prominence on all promotional
materials, labelling, package inserts or outserts and packaging for the
Collaboration Products.

 

7.2                               Samples.  Packaging, package inserts and
outserts, Sample labels and labeling shall each contain reference to Theravance
and GSK indicating, in the case of Theravance, the contribution of the license
from Theravance for the Collaboration Products, if appropriate, and as may be
required under applicable FDA rules and regulations.

 

7.3                               Statements Consistent with Labeling. GSK shall
ensure that its sales representatives detail the Collaboration Products in a
fair and balanced manner and consistent with the requirements of the Federal
Food, Drug and Cosmetic Act of the United States, as amended, including, but not
limited to, the regulations at 21 C.F.R. (S) 202 in the United States.

 

7.4                               Implications of Change in Control in
Theravance.  In the event that there is a Change in Control of Theravance and
the references contemplated in Sections 7.1.2 and 7.2 are no longer made to
“Theravance,”, then other than to the extent required by applicable Law, GSK

 

28

--------------------------------------------------------------------------------


 

shall have the right, not to be unreasonably exercised, to terminate its
obligations under Sections 7.1 and 7.2.

 

ARTICLE 8

REGULATORY MATTERS

 

8.1                               Governmental Authorities.  GSK shall be solely
responsible for communicating with Governmental Authorities and will keep
Theravance informed, through the Joint Project Committee and Joint Steering
Committee, of any significant issue or issues arising therefrom.

 

8.2                               Filings. GSK shall also be solely responsible
for filing drug approval applications for Collaboration Products and will use
Diligent Efforts in seeking appropriate approvals in those Countries of the
Territory for Collaboration Products as GSK reasonably determines and sees fit. 
Such regulatory documents for each filing shall be centralized and held at the
offices of GSK. Theravance shall provide such reasonable assistance as may be
required by GSK where liaison between the Parties is, or may be, necessary to
enable GSK to fulfill its responsibilities hereunder. GSK shall be responsible
for maintaining the Approvals obtained under this Section and shall solely own
all such Approvals in the Territory. GSK shall be fully responsible for bearing
all costs and expense associated with undertaking and completing said
registration activities in the Territory, including but not limited to the costs
of preparing and prosecuting applications for such Approvals and fees payable to
regulatory agencies in obtaining and maintaining same.

 

8.3                               Exchange of Drug Safety Information. Subject
to the second sentence of this Section 8.3, GSK shall be responsible for
recording, investigating, summarizing, notifying, reporting and reviewing all
Adverse Drug Experiences in accordance with Law and shall require that its
Affiliates (i) adhere to all requirements of applicable Laws which relate to the
reporting and investigation of Adverse Drug Experiences, and (ii) keep the Joint
Project Committee apprised on a regular basis of such matters arising
therefrom.  The foregoing shall be subject to any of Theravance’s own clinical
safety obligations mandated by Law as a result of its ongoing Development
activity related to TD-3327 (as such activity is more specifically referred to
in Article 4) and, in acknowledgement of this, it is thereby contemplated that
the Parties’ respective clinical safety groups may need to discuss and agree, at
the appropriate time after the Effective Date, appropriate safety data exchange
procedures related to same.

 

8.4                               Recalls or Other Corrective Action. Each Party
shall, as soon as practicable, notify the other Party of any recall information
received by it in sufficient detail to allow the Parties to comply with any and
all applicable Laws. GSK shall promptly notify Theravance of any material
actions to be taken by GSK with respect to any recall or market withdrawal or
other corrective action related to a Collaboration Product prior to such action
to permit Theravance a reasonable opportunity to consult with GSK with respect
thereto. All costs and expenses with respect to a recall, market withdrawal or
other corrective action shall be borne by GSK unless such recall, market
withdrawal or other corrective action was due solely to the negligence, willful
misconduct or breach of this Agreement by Theravance. GSK shall have sole
responsibility for and shall make all decisions with respect to any recall,
market withdrawals or any other corrective action related to the Collaboration
Products.

 

8.5                               Events Affecting Integrity or Reputation.
During the Term, the Parties shall notify each other immediately of any
circumstances of which they are aware and which could impair the integrity and
reputation of the Collaboration Products or if a Party is threatened by the

 

29

--------------------------------------------------------------------------------


 

unlawful activity of any Third Party in relation to the Collaboration Products,
which circumstances shall include, by way of illustration, deliberate tampering
with or contamination of the Collaboration Products by any Third Party as a
means of extorting payment from the Parties or another Third Party. In any such
circumstances, the Parties shall use Diligent Efforts to limit any damage to the
Parties and/or to the Collaboration Products. The Parties shall promptly call a
Joint Steering Committee meeting to discuss and resolve such circumstances.

 

ARTICLE 9

ORDERS; SUPPLY AND RETURNS

 

9.1                               Orders and Terms of Sale. Except as otherwise
expressly stated in this Agreement, GSK shall have the sole right to
(i) receive, accept and fill orders for the Collaboration Products, (ii) control
invoicing, order processing and collection of accounts receivable for the
Collaboration Products sales, (iii) record the Collaboration Products sales in
its books of account, and (iv) establish and modify the commercial terms and
conditions with respect to the sale and distribution of the Collaboration
Products, including without limitation matters such as the price at which the
Collaboration Products will be sold and whether any discounts, rebates or other
deductions should be made, paid or allowed.

 

9.2                               Supply of API Compound and Formulated
Collaboration Product for Development.

 

9.2.1 Supply of API Compound for Development. Subject to the terms and
conditions of this Agreement, GSK shall conduct or have conducted any chemical
process development required to develop a commercially acceptable process for
making API Compound and obtain supply for worldwide requirements of API
Compound.  Notwithstanding the foregoing, Theravance may transfer to GSK, at
cost, whatever supply it has on hand of TD-3327 API and/or AMI-15471 API and/or
intermediate materials for API manufacture, within specification as of the
Effective Date, such cost not to exceed U.S. $1,230,000. API Compound
requirements for Development activities shall be set forth in the relevant
Development Plan and shall be periodically updated by the Joint Project
Committee.

 

9.2.2 Supply of Formulated Collaboration Products for Development. Subject to
the terms and conditions of this Agreement, GSK shall obtain supply for
worldwide requirements of formulated Collaboration Products. Notwithstanding the
foregoing, Theravance agrees to transfer to GSK whatever supply it has on hand
of formulated TD-3327, within specification, at cost as of the Effective Date,
such cost not to exceed U.S. $175,000. Formulated Collaboration Product
requirements for Development activities shall be set forth in the relevant
Development Plan and shall be periodically updated by the Joint Project
Committee.

 

9.3                               Supply of API Compound for Commercial
Requirements. Subject to the terms and conditions of this Agreement, GSK shall
obtain supply of API Compound. A forecast for API Compound requirements for
Commercialization of the Collaboration Products shall be prepared and
periodically updated by the Joint Project Committee and coordinated with the
applicable Marketing Plans for Collaboration Products.

 

9.4                               Supply of Collaboration Products for
Commercialization. Subject to the terms and conditions of this Agreement, GSK
shall obtain supply of the commercial requirements of formulated, packaged and
labeled Collaboration Products.  Such formulated, packaged and labeled
Collaboration Products shall be manufactured and supplied in accordance with all

 

30

--------------------------------------------------------------------------------


 

applicable Laws and current Good Manufacturing Practices. GSK shall be solely
responsible for secondary manufacture, packaging and labeling of the
Collaboration Product.

 

9.5                               Inventories. GSK and its Product Suppliers
shall maintain an inventory of API Compound and Collaboration Products in
accordance with their normal practices and so as to ensure fulfillment of its
respective supply obligations herein.

 

ARTICLE 10

CONFIDENTIAL INFORMATION

 

10.1                        Confidential Information. Each of GSK and Theravance
shall keep all Confidential Information received from the other Party with the
same degree of care it maintains the confidentiality of its own Confidential
Information. Neither Party shall use such Confidential Information for any
purpose other than in performance of this Agreement or disclose the same to any
other Person other than to such of its agents who have a need to know such
Confidential Information to implement the terms of this Agreement or enforce its
rights under this Agreement. A Receiving Party shall advise any agent who
receives such Confidential Information of the confidential nature thereof and of
the obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure that all such agents comply with such obligations as if they
had been a Party hereto. Upon termination of this Agreement, the Receiving Party
shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the Receiving
Party’s or its agents’ possession, except that the Receiving Party may keep one
copy of the Confidential Information in the legal department files of the
Receiving Party, solely for archival purposes. Such archival copy shall be
deemed to be the property of the Disclosing Party, and shall continue to be
subject to the provisions of this Article 10. Notwithstanding anything to the
contrary in this Agreement, the Receiving Party shall have the right to disclose
this Agreement or Confidential Information provided hereunder if, in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
necessary to comply with the terms of this Agreement, or the requirements of any
Law. Where possible, the Receiving Party shall notify the Disclosing Party of
the Receiving Party’s intent to make such disclosure pursuant to the provision
of the preceding sentence sufficiently prior to making such disclosure so as to
allow the Disclosing Party adequate time to take whatever action the Disclosing
Party may deem to be appropriate to protect the confidentiality of the
information.  The Receiving Party will cooperate reasonably with the Disclosing
Party’s efforts to protect the confidentiality of the information.  Each Party
will be liable for breach of this Article 10 by any of its Affiliates.

 

10.2                        Permitted Disclosure and Use. Notwithstanding
Section 10.1, a Party may disclose Confidential Information belonging to the
other Party only to the extent such disclosure is reasonably necessary to:
(a) obtain Marketing Authorization of a Collaboration Product; (b) enforce the
provisions of this Agreement; or (c) comply with Laws. If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 10.2, such Party shall give reasonable advance notice of such
disclosure to the other Party to permit such other Party sufficient opportunity
to object to such disclosure or to take measures to ensure confidential
treatment of such information. The Receiving Party will cooperate reasonably
with the Disclosing Party’s efforts to protect the confidentiality of the
information.

 

10.3                        Publications. Subject to any Third Party rights
existing as of the Effective Date, each Party shall submit to the Joint Project
Committee for review and approval all proposed academic, scientific and medical
publications and public presentations relating to a Collaboration Product or any
research or Development activities under this Agreement for review in connection

 

31

--------------------------------------------------------------------------------


 

with preservation of Patent Rights, and trade secrets and/or to determine
whether Confidential Information should be modified or deleted from the proposed
publication or public presentation. Written copies of such proposed publications
and presentations shall be submitted to the Joint Project Committee no later
than sixty (60) days before submission for publication or presentation and the
Joint Project Committee shall provide its comments with respect to such
publications and presentations within ten (10) Business Days of its receipt of
such written copy. The review period may be extended for an additional sixty
(60) days if a representative of the non-publishing Party on the Joint Project
Committee can demonstrate a reasonable need for such extension including, but
not limited to, the preparation and filing of patent applications. By mutual
agreement of the Parties, this period may be further extended. The Parties will
each comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other parties in any
publications relating to the Collaboration Products or any research or
Development activities under this Agreement.

 

10.4                        Public Announcements. Except as may be expressly
permitted under Section 10.3 or required by applicable Laws and subject to the
final two sentences of this Section 10.4, neither Party will make any public
announcement of any information regarding this Agreement, the Collaboration
Products or any research or Development activities under this Agreement without
the prior written approval of the other Party, which approval shall not be
withheld unreasonably. Once any statement is approved for disclosure by the
Parties or information is otherwise made public in accordance with the preceding
sentence, either Party may make a subsequent public disclosure of the contents
of such statement without further approval of the other Party. Notwithstanding
the foregoing, within sixty (60) days following the Effective Date, appropriate
representatives of the Parties will meet and agree upon a process and principles
for reaching timely consensus on how the Parties will make public disclosure
concerning this Agreement, the Collaboration Products or any research and
Development activities under this Agreement.

 

10.5                        Confidentiality of This Agreement. The terms of this
Agreement shall be Confidential Information of each Party and, as such, shall be
subject to the provisions of this Article 10. Either party may disclose the
terms of this Agreement if, in the opinion of its counsel, such disclosure is
required by Law.  In such event, the disclosing Party will seek appropriate
confidentiality of those portions of the Agreement for which confidential
treatment is typically permitted by the relevant Governmental Authority.

 

10.6                        Termination of Prior Confidentiality Agreements. 
Except as expressly provided in this Section 10.6, this Agreement supercedes the
Mutual Confidential Disclosure Agreement (the “MCDA”) between the Parties dated
April 10, 2002.  Except as expressly provided in this Section 10.6 and in
Paragraph 8 of the Confidentiality Agreement between the Parties dated
October 2, 2002 (the “Patent CDA”), this Agreement supersedes the Patent CDA. 
Except as set forth in Paragraph 8 of the Patent CDA, all information disclosed
pursuant to the MCDA and the Patent CDA shall be subject to the provisions of
this Article 10.

 

10.7                        Survival. The obligations and prohibitions contained
in this Article 10 shall survive the expiration or termination of this Agreement
for a period of ten (10) years.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 11

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

11.1                        Mutual Representations and Warranties. Theravance
and GSK each represents and warrants to the other as of the Effective Date that:

 

11.1.1 Such Party (a) is a company duly organized, validly existing, and in good
standing under the Laws of its incorporation; (b) is duly qualified as a
corporation and in good standing under the Laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations hereunder; (c) has the requisite corporate power and authority and
the legal right to conduct its business as now conducted and hereafter
contemplated to be conducted; (d) has or will obtain all necessary licenses,
permits, consents, or approvals from or by, and has made or will make all
necessary notices to, all Governmental Authorities having jurisdiction over such
Party, to the extent required for the ownership and operation of its business,
where the failure to obtain such licenses, permits, consents or approvals, or to
make such notices, would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder; and (e) is in
compliance with its charter documents;

 

11.1.2 The execution, delivery and performance of this Agreement by such Party
and all instruments and documents to be delivered by such Party hereunder
(a) are within the corporate power of such Party; (b) have been duly authorized
by all necessary or proper corporate action; (c) do not conflict with any
provision of the charter documents of such Party; (d) will not, to the best of
such Party’s knowledge, violate any law or regulation or any order or decree of
any court of governmental instrumentality; (e) will not violate or conflict with
any terms of any indenture, mortgage, deed of trust, lease, agreement, or other
instrument to which such Party is a party, or by which such Party or any of its
property is bound, which violation would have a material adverse effect on its
financial condition or on its ability to perform its obligations hereunder;

 

11.1.3 This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such enforceability
may be limited by applicable insolvency and other Laws affecting creditors’
rights generally, or by the availability of equitable remedies; and

 

11.1.4 All of its employees, officers, and consultants have executed agreements
or have existing obligations under law requiring assignment to such Party of all
Inventions made by such individuals during the course of and as the result of
their association with such Party, and obligating such individuals to maintain
as confidential such Party’s Confidential Information.

 

11.1.5 Nothing contained in this Agreement shall give a Party the right to use
the Confidential Information received from the other Party in connection with
any activity other than Development and Commercialization of a Pooled Compound
or Collaboration Product consistent with this Agreement.

 

11.1.6 As soon as practicably possible after the Effective Date, the Parties
will each deliver to each other a schedule listing (i) in the case of GSK, GSK
Patents as of the date of signature of this Agreement and (ii) in the case of
Theravance, Theravance Patents as of the date of signature of this Agreement.

 

33

--------------------------------------------------------------------------------


 

11.2                        Additional GSK Representations and Warranties. GSK
further represents, warrants and covenants to Theravance that:

 

11.2.1 It has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of this collaboration and has solely relied on such analysis and evaluations in
deciding to enter into this Agreement;

 

11.2.2 Neither GSK nor any of its Affiliates is a party to or otherwise bound by
any oral or written contract or agreement that will result in any Person
obtaining any interest in, or that would give to any Person any right to assert
any claim in or with respect to, any of GSK’s rights granted under this
Agreement;

 

11.2.3 There is no claim or demand of any person or entity pertaining to, or any
proceeding which is pending or, to the knowledge of GSK, threatened, that
challenges the rights of Theravance in respect of any GSK Know-How or GSK
Patents, or that claims that any default exists under any license with respect
to any GSK Know-How or GSK Patents to which GSK is a party, except where such
claim, demand or proceeding would not materially and adversely affect the
ability of GSK to carry out its obligations under this Agreement; and

 

11.2.4 Having carried out and completed diligent searches in relation to the GSK
Patents, and other than as disclosed to Theravance’s counsel by GSK’s counsel,
GSK is not aware, nor has been made aware, of any conflict or likely future
conflict with the intellectual property rights of any Third Party with respect
to GSK Patents.

 

11.3                        Additional Theravance Representations and
Warranties. Theravance further represents and warrants to GSK as of the
Effective Date that:

 

11.3.1 Having carried out and completed diligent searches in relation to the
Theravance Patents, and other than as disclosed to GSK’s counsel by Theravance’s
counsel, Theravance is not aware, nor has been made aware, of any conflict or
likely future conflict with the intellectual property rights of any Third Party
with respect to Theravance Patents.

 

Theravance has not received notice from any Third Party of a claim that an
issued patent of such Third Party would be infringed by the manufacture,
distribution, marketing or sale of the Collaboration Products under this
Agreement;

 

11.3.2 To Theravance’s knowledge, the Theravance Patents are not subject to any
pending or any threatened re-examination, opposition, interference or litigation
proceedings;

 

11.3.3 Theravance has not received notice from any Third Party of a claim
asserting the invalidity, misuse, unregisterability or unenforceability of any
of the Theravance Patents, or challenging its right to use or ownership of any
of the Theravance Patents or the Theravance Know-How, or making any adverse
claim of ownership thereof;

 

11.3.4 Theravance has not received notice from any Third Party that any trade
secrets or other intellectual property rights of such Third Party would be
misappropriated by the development and reduction to practice of the Theravance
Patents and Theravance Know-How; and

 

34

--------------------------------------------------------------------------------


 

11.3.5 Theravance has, up to and including the Effective Date, furnished GSK
with all material information requested by GSK concerning the quality, toxicity,
safety and/or efficacy concerns that may materially impair the utility and/or
safety of the Compound or Collaboration Products.

 

11.4                        Covenants. Each Party hereby covenants and agrees
during the Term that it shall carry out its obligations or activities hereunder
in accordance with (i) the terms of this Agreement and (ii) all applicable Laws.

 

11.5                        Disclaimer of Warranty. Subject to the specific
warranties and representations given under Sections 11.1 through and including
11.3, nothing in this Agreement shall be construed as a warranty or
representation by either Party (i) that any Collaboration Product made, used,
sold or otherwise disposed of under this Agreement is or will be free from
infringement of patents, copyrights, trademarks, industrial design or other
intellectual property rights of any Third Party, (ii) regarding the
effectiveness, value, safety, non-toxicity, patentability, or non-infringement
of any patent technology, the Collaboration Products or any information or
results provided by either Party pursuant to this Agreement or (iii) that any
Collaboration Product will obtain Marketing Authorization or appropriate pricing
approval. Each Party explicitly accepts all of the same as experimental and for
development purposes, and without any express or implied warranty from the other
Party. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 12

INDEMNIFICATION

 

12.1                        Indemnification by GSK. Subject to Sections 12.4 and
13.2, GSK shall defend, indemnify and hold harmless Theravance and its
Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns from and against all Claims of Third Parties, and all
associated Losses, to the extent arising out of (a) GSK’s negligence or willful
misconduct in performing any of its obligations under this Agreement, (b) a
breach by GSK of any of its representations, warranties, covenants or agreements
under this Agreement, or (c) the manufacture, use, handling, storage, marketing,
sale, distribution or other disposition of Collaboration Products by GSK, its
Affiliates, agents or sublicensees, except to the extent such losses result from
the negligence or willful misconduct of Theravance.

 

12.2                        Indemnification by Theravance. Subject to Sections
12.4 and 13.2, Theravance shall defend, indemnify and hold harmless GSK and its
Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns from and against all Claims of Third Parties, and all
associated Losses, to the extent arising out of (a) Theravance’s negligence or
willful misconduct in performing any of its obligations under this Agreement, or
(b) a breach by Theravance of any of its representations, warranties, covenants
or agreements under this Agreement.

 

35

--------------------------------------------------------------------------------


 

12.3                        Procedure for Indemnification.

 

12.3.1 Notice. Each Party will notify promptly the other in writing if it
becomes aware of a Claim (actual or potential) by any Third Party (a “Third
Party Claim”) for which indemnification may be sought by that Party and will
give such information with respect thereto as the other Party shall reasonably
request. If any proceeding (including any governmental investigation) is
instituted involving any Party for which such Party may seek an indemnity under
Section 12.1 or 12.2, as the case may be (the “Indemnified Party”), the
Indemnified Party shall not make any admission or statement concerning such
Third Party Claim, but shall promptly notify the other Party (the “Indemnifying
Party”) orally and in writing and the Indemnifying Party and Indemnified Party
shall meet to discuss how to respond to any Third Party Claims that are the
subject matter of such proceeding. The Indemnifying Party shall not be obligated
to indemnify the Indemnified Party to the extent any admission or statement made
by the Indemnified Party or any failure by such Party to notify the Indemnifying
Party of the claim materially prejudices the defense of such claim.

 

12.3.2 Defense of Claim. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within forty-five (45) days
after the receipt of the written notice from the Indemnified Party of the
potentially indemnifiable Third Party Claim (the “Litigation Condition”). The
Indemnifying Party expressly agrees the Indemnifying Party shall be responsible
for satisfying and discharging any award made to or settlement reached with the
Third Party pursuant to the terms of this Agreement without prejudice to any
provision in this Agreement or right at law which will allow the Indemnifying
Party subsequently to recover any amount from the Indemnified Party to the
extent the liability under such settlement or award was attributable to the
Indemnified Party. Subject to compliance with the Litigation Condition, the
Indemnifying Party shall retain counsel reasonably acceptable to the Indemnified
Party (such acceptance not to be unreasonably withheld, refused, conditioned or
delayed) to represent the Indemnified Party and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. In any such proceeding,
the Indemnified Party shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party. The Indemnified Party shall not settle any claim for which it is seeking
indemnification without the prior written consent of the Indemnifying Party
which consent shall not be unreasonably withheld, refused, conditioned or
delayed. The Indemnified Party shall, if requested by the Indemnifying Party,
cooperate in all reasonable respects in the defense of such claim that is being
managed and/or controlled by the Indemnifying Party. The Indemnifying Party
shall not, without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld, refused, conditioned or delayed), effect any
settlement of any pending or threatened proceeding in which the Indemnified
Party is, or based on the same set of facts could have been, a party and
indemnity could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding. If the
Litigation Condition is not met, then neither Party shall have the right to
control the defense of such Third Party Claim and the Parties shall cooperate in
and be consulted on the material aspects of such defense at each Party’s own
expense; provided that if the Indemnifying Party does not satisfy the Litigation
Condition, the Indemnifying Party may at any subsequent time during the pendency
of the relevant Third Party Claim irrevocably elect, if permitted by local
procedural rules or laws, to defend and/or to control the defense of the
relevant Third Party Claim so long as the Indemnifying Party also agrees to pay
the reasonable fees and costs incurred by the Indemnified Party in relation to
the defense of such Third Party Claim from

 

36

--------------------------------------------------------------------------------


 

the inception of the Third Party Claim until the date the Indemnifying Party
assumes the defense or control thereof.

 

12.4                        Assumption of Defense. Notwithstanding anything to
the contrary contained herein, an Indemnified Party shall be entitled to assume
the defense of any Third Party Claim with respect to the Indemnified Party, upon
written notice to the Indemnifying Party pursuant to this Section 12.4, in which
case the Indemnifying Party shall be relieved of liability under Section 12.1 or
12.2, as applicable, solely for such Third Party Claim and related Losses.

 

12.5                        Insurance. During the Term of this Agreement and for
a period of one (1) year after the termination or expiration of this Agreement,
GSK shall obtain and/or maintain at its sole cost and expense, product liability
insurance (including any self-insured arrangements) in amounts which are
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size and activities. Such product liability insurance or self-insured
arrangements shall insure against all liability, including without limitation
personal injury, physical injury, or property damage arising out of the
manufacture, sale, distribution, or marketing of the Collaboration Products. GSK
shall provide written proof of the existence of such insurance to Theravance
upon request.

 

ARTICLE 13

PATENTS

 

13.1                        Prosecution and Maintenance of Patents.

 

13.1.1 Prosecution and Maintenance of Theravance Patents. Theravance shall have
the exclusive right and the obligation to (subject to Theravance’s election not
to file, prosecute, or maintain pursuant to Section 13.1.4) or to cause its
licensors to, prepare, file, prosecute in a diligent manner (including without
limitation by conducting interferences, oppositions and reexaminations or other
similar proceedings), maintain (by timely paying all maintenance fees, renewal
fees, and other such fees and costs required under applicable Laws) and extend
all Theravance Patents and related applications. Theravance shall consult with
GSK prior to abandoning any Theravance Patents or related applications that are
material to the matters contemplated in this Agreement. Theravance shall
regularly advise GSK of the status of all pending applications, including with
respect to any hearings or other proceedings before any Governmental Authority,
and, at GSK’s request, shall provide GSK with copies of all documentation
concerning such applications, including all correspondence to and from any
Governmental Authority. Subject to Section 2.3.3, Theravance shall solicit GSK’s
advice and review of the nature and text of such patent applications and
important prosecution matters related thereto in reasonably sufficient time
prior to filing thereof, and Theravance shall take into account GSK’s reasonable
comments related thereto; provided, however, Theravance shall have the final
decision authority with respect to any action relating to any Theravance
Patent.  Within the priority period, Theravance shall agree with GSK regarding
the countries outside the United States in which corresponding applications
should be filed (“OUS Filings”). It is presumed that a corresponding Patent
Cooperation Treaty (“PCT”) application will be filed unless otherwise agreed by
the Parties.  Theravance shall effect filing of all such applications within the
priority period.

 

Subject to Section 13.1.4, Theravance shall be responsible for all costs
incurred in the United States in connection with procuring Theravance Patents,
including applications preparation, filing fees, prosecution, maintenance and
all costs associated with reexamination and

 

37

--------------------------------------------------------------------------------


 

interference proceedings in the United States Patent and Trademark Office and
United States Courts.  GSK shall be responsible for all out-of-pocket costs and
expenses incurred by Theravance after the Effective Date that are associated
with procuring corresponding OUS patents, including without limitation PCT and
individual country filing fees, translations, maintenance, annuities, and
protest proceedings.  For all such OUS patent applications, Theravance will
invoice GSK on a quarterly basis beginning April 1, 2003, setting forth all such
expenses incurred.  Reimbursement will be made to Theravance in United States
Dollars within thirty (30) days of receipt of the invoice by GSK.  GSK will
within thirty (30) days following the Effective Date identify the GSK
representative that should receive such invoices from Theravance. GSK’s
obligations hereunder are in addition to any obligations of GSK under
Section 13.1.2(b)

 

13.1.2 Prosecution and Maintenance of Patents Covering Joint Inventions.

 

(a) For Patents covering Joint Inventions, the Parties shall agree, without
prejudice to ownership, which Party shall have the right to prepare and file a
priority patent application, and prosecute such application(s) and maintain any
patents derived therefrom, with the Parties equally sharing the reasonable
out-of-pocket costs for the preparation, filing, prosecution and maintenance of
such priority patent application.  The Parties will reasonably cooperate to
obtain any export licenses that might be required for such activities.  Should
the agreed upon Party elect not to prepare and/or file any such priority patent
application, it shall (i) provide the other Party with written notice as soon as
reasonably possible after making such election but in any event no later than
sixty (60) days before the other Party would be faced with a possible loss of
rights, (ii) give the other Party the right, at the other Party’s discretion and
sole expense, to prepare and file the priority application(s), and (iii) offer
reasonable assistance in connection with such preparation and filing at no cost
to the other Party except for reimbursement of reasonable out-of-pocket expenses
incurred by the agreed upon Party in rendering such assistance. The other Party,
at its discretion and cost, shall prosecute such application(s) and maintain
sole ownership of any patents derived therefrom.

 

(b) Within nine (9) months after the filing date of a priority application
directed to an Invention, the Party filing the priority application shall
request that the other Party identify those non-priority, non-PCT (“foreign”)
Countries in which the other Party desires that the Party filing the priority
application file corresponding patent applications. Within thirty (30) days
after receipt by the other Party of such request from the Party filing the
priority application, the other Party shall provide to the Party filing the
priority application a written list of such foreign countries in which the other
Party wishes to effect corresponding foreign patent applications filings. The
Parties will then attempt to agree on the particular countries in which such
applications will be filed, provided that in the event agreement is not reached,
the application will be filed in the disputed as well as the non-disputed
countries (all such filings referred to hereinafter as “Designated Foreign
Filings”). Thereafter, within twelve (12) months after the filing date of the
priority application, the Party filing the priority application shall effect all
such Designated Foreign Filings.  It is presumed unless otherwise agreed in
writing by the Parties, that a corresponding PCT application will be filed
designating all PCT member countries. As to each Designated Foreign Filing and
PCT application, GSK shall bear the costs for the filing and prosecutions of
such Designated Foreign Filing and PCT application (including entering national
phase in all agreed countries). Should the Party filing the priority application
not agree to file or cause to be filed a Designated Foreign Filing, the other
Party will have the right to effect such Designated Foreign Filing in its name.

 

38

--------------------------------------------------------------------------------


 

(c) Should the filing Party pursuant to Section 13.1.2(a) or 13.1.2(b) no longer
wish to prosecute and/or maintain any patent application or patent resulting
from such application, the filing Party shall (i) provide the non-filing Party
with written notice of its wish no later than sixty (60) days before the patent
or patent applications would otherwise become abandoned, (ii) give the
non-filing Party the right, at the non-filing Party’s election and sole expense,
to prosecute and/or maintain such patent or patent application, and (iii) offer
reasonable assistance to the non-filing Party in connection with such
prosecution and/or maintenance at no cost to the non-filing Party except for
reimbursement of the filing Party’s reasonable out-of-pocket expenses incurred
by the filing Party in rendering such assistance.

 

(d) Should the non-filing Party pursuant to Section 13.1.2(c) not wish to incur
its share of preparation, filing, prosecution and/or maintenance costs for a
patent application filed pursuant to Section 13.1.2(a) or 13.1.2(b) or patents
derived therefrom, it shall (i) provide the filing Party with written notice of
its wish, and (ii) continue to offer reasonable assistance to the filing Party
in connection with such prosecution or maintenance at no cost to the filing
Party except for reimbursement of the non-filing Party’s reasonable
out-of-pocket expenses incurred by the non-filing Party in rendering such
assistance.

 

(e) The Parties agree to cooperate in the preparation and prosecution of all
patent applications filed under Section 13.1.2(a) and 13.1.2(b), including
obtaining and executing necessary powers of attorney and assignments by the
named inventors, providing relevant technical reports to the filing Party
concerning the invention disclosed in such patent application, obtaining
execution of such other documents which shall be needed in the filing and
prosecution of such patent applications, and, as requested, updating each other
regarding the status of such patent applications.

 

13.1.3 Prosecution and Maintenance of GSK Patents. GSK shall have the exclusive
right and obligation to (subject to GSK’s election not to file, prosecute or
maintain pursuant to Section 13.1.5) or to cause its licensors to, prepare, file
and prosecute in a diligent manner (including without limitation by conducting
interferences, oppositions and reexaminations or other similar proceedings),
maintain (by timely paying all maintenance fees, renewal fees, and other such
fees and costs required under applicable Laws) and extend all GSK Patents and
related applications. Consistent with Section 2.3.3, GSK will consult with
Theravance within the priority period for any patent application that is
material to this Agreement concerning Countries in which corresponding
applications will be filed. In the event the Parties can not agree, GSK shall
make the final decision. GSK shall consult with Theravance prior to abandoning
any GSK Patents or related applications that are material to the matters
contemplated in this Agreement. GSK shall regularly advise Theravance of the
status of all pending applications, including with respect to any hearings or
other proceedings before any Governmental Authority, and, at Theravance’s
request, shall provide Theravance with copies of documentation relating to such
applications, including all correspondence to and from any Governmental
Authority.  Subject to Section 2.3.3, GSK shall solicit Theravance’s advice and
review of the nature and text of such patent applications and important
prosecution matters related thereto in reasonably sufficient time prior to
filing thereof, and GSK shall take into account Theravance’s reasonable comments
relating thereto; provided that GSK shall have the final decision authority with
respect to any action relating to a GSK Patent.

 

13.1.4 GSK Step-In Rights. If Theravance elects not to file, prosecute or
maintain the Theravance Patents or claims encompassed by such Theravance Patents
necessary for GSK to exercise its rights hereunder in any Country, Theravance
shall give GSK notice thereof within a reasonable period prior to allowing such
Theravance Patents, or such claims encompassed by

 

39

--------------------------------------------------------------------------------


 

such Theravance Patents, to lapse or become abandoned or unenforceable, and GSK
shall thereafter have the right, at its sole expense, to prepare, file,
prosecute and maintain such Theravance Patents in such Country.

 

13.1.5 Theravance Step-In Rights. If GSK elects not to file, prosecute or
maintain the GSK Patents or claims encompassed by such GSK Patents necessary for
Theravance to exercise its license rights hereunder in any Country, GSK shall
give Theravance notice thereof within a reasonable period prior to allowing such
GSK Patents, or such claims encompassed by such GSK Patents, to lapse or become
abandoned or unenforceable, and Theravance shall thereafter have the right, at
its sole expense, to prepare, file, prosecute and maintain such GSK Patents in
such Country.  In the event that GSK elects not to file, prosecute or maintain
GSK Patents or claims that would affect the royalty owed Theravance pursuant to
Section 6.3, GSK shall reimburse Theravance for all out-of-pocket expenses
incurred by Theravance in connection with Theravance exercising its Step-In
Rights under this Section.

 

13.1.6 Execution of Documents by Agents. Each of the Parties shall execute or
have executed by its appropriate agents such documents as may be necessary to
obtain, perfect or maintain any Patent Rights filed or to be filed pursuant to
this Agreement, and shall cooperate with the other Party so far as reasonably
necessary with respect to furnishing all information and data in its possession
reasonably necessary to obtain or maintain such Patent Rights.

 

13.1.7 Patent Term Extensions.  The Parties shall cooperate with each other in
gaining patent term extension where applicable to Collaboration Products.  The
Joint Steering Committee shall determine which patents the Parties shall
endeavor to have extended.  All filings for such extension will be made by the
Party to whom the patent is assigned after consultation with the other Party. 
In the event the Joint Steering Committee can not agree, the Party who is
assigned the compound patent covering the LABA in the Collaboration Product will
make the decision.

 

13.2                        Patent Infringement.

 

13.2.1 Infringement Claims. With respect to any and all Claims instituted by
Third Parties against Theravance or GSK or any of their respective Affiliates
for patent infringement involving the manufacture, use, license, marketing or
sale of a Collaboration Product in the United States during the Term (each, a
“Patent Infringement Claim”) as applicable, Theravance and GSK will assist one
another and cooperate in the defense and settlement of such Patent Infringement
Claims at the other Party’s request.

 

13.2.2 Infringement of Theravance Patents. In the event that Theravance or GSK
becomes aware of actual or threatened infringement of a Theravance Patent during
the Term, that Party will promptly notify the other Party in writing (a “Patent
Infringement Notice”). Theravance will have the right but not the obligation to
bring an infringement action against any Third Party. If Theravance elects to
pursue such infringement action, Theravance shall be solely responsible for the
costs and expenses associated with such action and retain all recoveries. During
the Term, in the event that Theravance does not undertake such an infringement
action, upon Theravance’s written consent, which shall not be unreasonably
withheld, refused, conditioned or delayed, GSK shall be permitted to do so in
Theravance’s or the relevant Theravance Affiliate’s name and on Theravance’s or
the relevant Theravance Affiliate’s behalf. If Theravance has consented to an
infringement action but GSK is not recognized by the applicable court or other
relevant body as having the requisite standing to pursue such action, then GSK
may join Theravance as party-plaintiff. If GSK elects to pursue such
infringement action, Theravance may be represented in

 

40

--------------------------------------------------------------------------------


 

such action by attorneys of its own choice and its own expense with GSK taking
the lead in such action.

 

13.2.3 Infringement of GSK Patents. In the event that GSK or Theravance becomes
aware of actual or threatened infringement of a GSK Patent during the Term, that
Party will promptly notify the other Party in writing. GSK will have the right
but not the obligation to bring an infringement action against any Third Party. 
If GSK elects to pursue such infringement action, GSK shall be solely
responsible for the costs and expenses associated with such action and retain
all recoveries. During the Term, in the event that GSK does not undertake such
an infringement action, upon GSK’s written consent, which shall not be
unreasonably withheld, refused, conditioned or delayed, Theravance shall be
permitted to do so in GSK’s or the relevant GSK Affiliate’s name and on GSK’s or
the relevant GSK Affiliate’s behalf. If GSK has consented to an infringement
action but Theravance is not recognized by the applicable court or other
relevant body as having the requisite standing to pursue such action, then
Theravance may join GSK as a party-plaintiff. If Theravance elects to pursue
such infringement action, GSK may be represented in such action by attorneys of
its own choice and at its own expense, with Theravance taking the lead in such
action.

 

13.3                        Notice of Certification. GSK and Theravance each
shall immediately give notice to the other of any certification filed under the
“U.S. Drug Price Competition and Patent Term Restoration Act of 1984” (or its
foreign equivalent) claiming that a GSK Patent or a Theravance Patent is invalid
or that infringement will not arise from the manufacture, use or sale of any
Collaboration Product by a Third Party (“Hatch-Waxman Certification”).

 

13.3.1 Notice. If a Party decides not to bring infringement proceedings against
the entity making such a certification, such Party shall give notice to the
other Party of its decision not to bring suit within twenty-one (21) days after
receipt of notice of such certification.

 

13.3.2 Option. Such other Party then may, but is not required to, bring suit
against the entity that filed the certification.

 

13.3.3 Name of Party. Any suit by Theravance or GSK shall either be in the name
of Theravance or in the name of GSK, (or any Affiliate)  or jointly in the name
of Theravance and GSK (or any Affiliate) , as may be required by law.

 

13.4                        Assistance. For purposes of this Article 13, the
Party not bringing suit shall execute such legal papers necessary for the
prosecution of such suit as may be reasonably requested by the Party bringing
suit.  The out-of-pocket costs and expenses of the Party bringing suit shall be
reimbursed first out of any damages or other monetary awards recovered in favor
of GSK or Theravance.  The documented out-of-pocket costs and expenses of the
other Party shall then be reimbursed out of any remaining damages or other
monetary awards.  The Party initiating and prosecuting the action to completion
will retain any remaining damages or other monetary awards following such
reimbursements.

 

13.5                        Settlement.  No settlement or consent judgment or
other voluntary final disposition of a suit under this Article may be entered
into without the joint written consent of GSK and Theravance (which consent will
not be withheld unreasonably).

 

41

--------------------------------------------------------------------------------


 

ARTICLE 14

TERM AND TERMINATION

 

14.1                        Term and Expiration of Term. Unless otherwise
mutually agreed to by the Parties, this Agreement shall commence on the
Effective Date and shall end upon expiration of the Term, unless terminated
early as contemplated hereunder.  Unless terminated early under this Article 14,
the licenses granted by Theravance to GSK pursuant to Section 2.1 with respect
to the Collaboration Products shall be considered fully-paid and shall become
non-exclusive upon expiration of the Term.

 

14.2                        Termination for Material Breach.  Either Party may,
without prejudice to any other remedies available to it at law or in equity,
terminate this Agreement subject to Section 14.10 in the event that the other
Party (as used in this subsection, the “Breaching Party”) shall have materially
breached or defaulted in the performance of any of its obligations.  The
Breaching Party shall, if such breach can be cured, have sixty (60) days after
written notice thereof was provided to the Breaching Party by the non-breaching
Party to remedy such default (or, if such default cannot be cured within such
60-day period, the Breaching Party must commence and diligently continue actions
to cure such default during such 60-day period). Any such termination shall
become effective at the end of such 60-day period unless the Breaching Party has
cured any such breach or default prior to the expiration of such 60-day period
(or, if such default is capable of being cured but cannot be cured within such
60-day period, the Breaching Party has commenced and diligently continued
actions to cure such default provided always that, in such instance, such cure
must have occurred within one hundred twenty (120) days after written notice
thereof was provided to the Breaching Party by the non-breaching Party to remedy
such default).

 

14.3                        GSK Right to Terminate Development of a
Collaboration Product. On a Collaboration Product-by-Collaboration Product
basis, and at any time during Development and prior to First Commercial Sale of
the applicable Collaboration Product, GSK shall have the right to terminate
Development of such Collaboration Product (upon the provision of ninety (90)
days written notice) for reasons of Technical Failure or Commercial Failure
following communication to, and assessment of such proposed termination by, the
Joint Project Committee and Joint Steering Committee (in which case such
Collaboration Product shall be referred to as a “Terminated Development
Collaboration Product”).  For the avoidance of doubt, a “Terminated Development
Collaboration Product” can be any of the following: (i) a Pooled Compound and/or
(ii) a Replacement Compound and/or (iii) a single agent LABA Collaboration
Product and/or (iv) a LABA/ICS Combination Product and/or (v) an Other
Combination Product.

 

14.4                        GSK Right to Terminate Commercialization of a
Collaboration Product Following First Commercial Sale. On a Collaboration
Product-by-Collaboration Product basis, and on a Country-by-Country basis, at
any time after First Commercial Sale of the applicable Collaboration Product in
such country, GSK shall have the right to terminate Commercialization of such
Collaboration Product (upon the provision of one hundred and eighty (180) days
written notice) for reasons of Commercial Failure or Technical Failure and
following communication to, and assessment of such proposed termination by, the
Joint Project Committee and Joint Steering Committee (in which case, such
Collaboration Product shall be referred to as a “Terminated Commercialized
Collaboration Product”).  For the avoidance of doubt, a Terminated
Commercialized Collaboration Product can be any of the following: (i) a single
agent LABA Collaboration Product and/or (ii) a LABA/ICS Combination Product
and/or (iii) an Other Combination Product.

 

42

--------------------------------------------------------------------------------


 

14.5                        Termination of the Agreement Due to Discontinuation
of Development of All Collaboration Products and All Pooled Compounds .  Any
time following the third anniversary of the Effective Date, either Party may
terminate this Agreement, subject to Section 14.10, upon the provision of ninety
(90) days written notice if Development of all Collaboration Products and all
Pooled Compounds have been discontinued for Technical Failure and/or Commercial
Failure.  Notwithstanding the foregoing, in the event that (i) Development of
all Collaboration Products and all Pooled Compounds (including any Replacement
Compounds) has ceased for at least three (3) months, (ii) all such termination
and/or discontinuance decisions have been validly approved by the Joint Steering
Committee, and (iii) both parties have provided written notice to the other that
such party does not intend to contribute any additional Replacement Compounds to
the collaboration, then either Party shall be entitled to terminate this
Agreement, subject to Section 14.10, upon the provision of ninety (90) days
written notice.

 

14.6                        Effects of Termination.

 

14.6.1 Effect of Termination for Material Breach.

 

(a) Material Breach by Theravance.  In the event this Agreement is terminated by
GSK pursuant to Section 14.2 for material breach by Theravance, all licenses
granted by Theravance to GSK under this Agreement shall survive, subject to
GSK’s continued obligation to pay milestones and royalties to Theravance
hereunder.  In such event, GSK shall retain all of its rights to bring an action
against Theravance for damages and any other available remedies in law or
equity, and shall be entitled to set-off against any monies payable to
Theravance hereunder all amounts GSK reasonably believes constitute its damages
incurred by such breach, subject to final judicial resolution or settlement.
Also, Theravance shall, at its sole expense, promptly transfer to GSK copies of
all data, reports, records and materials in its possession or control that
relate to the Collaboration Products that contain a GSK Compound and return to
GSK, or destroy at GSK’s request, all relevant records and materials in its
possession or control containing Confidential Information of GSK (provided that
Theravance may keep one copy of such Confidential Information of GSK for
archival purposes only in accordance with Section 10.1).

 

(b) Material Breach By GSK.  In the event that this Agreement is terminated by
Theravance pursuant to Section 14.2 for material breach by GSK:

 

(i)        GSK shall, at its sole expense, promptly transfer to Theravance
copies of all data, reports, records and materials in its possession or control
that relate to the Theravance Compounds and return to Theravance, or destroy at
Theravance’s request, all relevant records and materials in its possession or
control containing Confidential Information of Theravance (provided that GSK may
keep one copy of such Confidential Information of Theravance for archival
purposes only in accordance with Section 10.1).

(ii)       GSK shall, at its sole expense, transfer to Theravance, or shall
cause its designee(s) to transfer to Theravance, ownership of all regulatory
filings made or filed for any Collaboration Product that contains a LABA as a
single agent (to the extent that any are held in GSK’s or such designee(s)’s
name), and such transfer to be as permitted by applicable Laws and regulations;
otherwise GSK shall cooperate as necessary to permit Theravance to exercise its
rights hereunder.

(iii)      Theravance shall have the non-exclusive right to access, use and cite
in any regulatory filing any data relating to formulation of a LABA/ICS
Combination Product or Other Combination Product.

 

43

--------------------------------------------------------------------------------


 

(iv)      All of the provisions of Section 14.6.2 shall apply for the benefit of
Theravance for any Collaboration Product for which the first Phase III Study has
been initiated at the effective date of such termination, subject to the
limitations set forth in Section 14.6.2.

(v)       All the provisions of Section 14.6.3 shall apply for any Collaboration
Product that has been Commercialized at the effective date of such termination.

(vi)      All licenses granted by Theravance to GSK with respect to the
applicable Theravance Compounds under this Agreement shall terminate.

(vii)     Theravance shall retain all of its rights to bring an action against
GSK for damages and any other available remedies in law or equity, and shall be
entitled to set-off against any monies payable to GSK hereunder all amounts
Theravance reasonably believes constitute its damages incurred by such breach,
subject to final judicial resolution or settlement.

 

14.6.2 Effect of Termination by GSK of Certain Terminated Development
Collaboration Product(s).  If GSK terminates a Collaboration Product at any time
after initiation of the first Phase III Study concerning such Collaboration
Product, and Development of all other Collaboration Products and Pooled
Compounds have been discontinued for Technical Failure and/or Commercial
Failure, then at the sole election of Theravance, the following shall apply:

 

(a)         GSK shall, at its sole expense, promptly transfer to Theravance
copies of all data, reports, records and materials in its possession or control
that relate to the Theravance Compounds and return to Theravance, or destroy at
Theravance’s request, all relevant records and materials in its possession or
control containing Confidential Information of Theravance (provided that GSK may
keep one copy of such Confidential Information of Theravance for archival
purposes only in accordance with Section 10.1).

 

(b)         GSK shall, at its sole expense, transfer to Theravance, or shall
cause its designee(s) to transfer to Theravance, ownership of all regulatory
filings made or filed for the Terminated Development Collaboration Product that
contains a LABA as a single agent (to the extent that any are held in GSK’s or
such designee(s)’s name), such transfer to be as permitted by any Third Party
licenses or other such prior rights and applicable Laws and regulations,
otherwise GSK shall cooperate as necessary to permit Theravance to exercise its
rights hereunder.

 

(c)          Theravance shall have the non-exclusive right to access, use and
cite in any regulatory filing any data relating to formulation of a LABA/ICS
Combination Product or Other Combination Product.

 

(d)         For such Terminated Development Collaboration Product (excluding the
non-LABA component of a LABA/ICS Combination Product and/or Other Combination
Product and GSK’s Diskus delivery device and any information directed thereto),
GSK shall grant to Theravance the appropriate licenses in the Territory under
the GSK Patents, GSK Inventions and GSK Know-How related to the LABA compound,
dry powder inhaler formulation, metered dose inhaler formulation, and metered
dose inhaler device, as applicable, to enable Theravance to Develop and
Commercialize the Terminated Development Collaboration Product in the Field.

 

44

--------------------------------------------------------------------------------


 

(e)          In the event of a Change in Control of Theravance prior to
termination by GSK under Section 14.3, none of the provisions under this
Section 14.6.2 shall survive as they pertain to any Collaboration Product other
than a Theravance compound as a single agent LABA.

 

14.6.3 Effect of Termination by GSK of a Terminated Commercialized Collaboration
Product.  The provisions of this Section 14.6.3 shall apply only where a
Terminated Commercialised Collaboration Product is not being or has not been
replaced by an alternative Collaboration Product under this Agreement and
provided that, in GSK’s reasonable good faith judgment, exercise by Theravance
alone or with a Third Party of any of the rights or activities contemplated by
this Section 14.6.3 (which such rights or activities shall include access to a
GSK compound and/or GSK proprietary formulations or devices including Diskus,
(collectively “GSK Property”)) will not materially damage GSK’s continued
development, regulatory or commercial use of such GSK Property. GSK will use
reasonable efforts to assist Theravance in locating a mutually acceptable Third
Party to carry out the rights and activities contemplated by this
Section 14.6.3. Subject to the foregoing:

 

(a)         If GSK terminates a Collaboration Product after First Commercial
Sale of such Collaboration Product in one or more of the Major Market Countries,
Theravance shall have the right in its sole discretion and at its sole expense,
for its own benefit or together with a Third Party, to commercialize such
Terminated Commercialized Collaboration Product in any of such Major Market
Countries where it has been terminated.

 

(b)         If GSK terminates Commercialization of a Collaboration Product in
all Countries of the Territory following the first commercial sale in any
Country of the Territory, Theravance shall have the right in its sole discretion
and at it sole expense, for its own benefit or together with a Third Party, to
Commercialise such Terminated Commercialized Collaboration Product in the
Territory.

 

(c)          Subject to Section 14.6.3(a), GSK shall grant to Theravance the
appropriate licenses in the Territory (or in the case of a Country-by-Country
termination, in the relevant Countries) under the GSK Patents, GSK Inventions
and GSK Know-How to enable Theravance by itself and/or through one or more Third
Party sublicensees, to Commercialize the Terminated Commercialized Collaboration
Product.  GSK shall also provide Theravance with all such information and data
which GSK, or its sublicensees reasonably have available in such Country, for
example access to drug master file, clinical data and the like, and shall
execute such instruments as Theravance reasonably requests, to enable Theravance
to obtain the appropriate regulatory approvals to market such Terminated
Commercialized Collaboration Product in such Country and for any other lawful
purpose related to Commercialization of such Terminated Commercialized
Collaboration Product in such Country.

 

(d)         In the event Theravance exercises its rights under
Section 14.6.3(a) and (b) above, the Parties shall negotiate in good faith a
separate commercialization and supply agreement for such Terminated
Commercialized Collaboration Product which shall ensure that, based on
commercially reasonable terms

 

45

--------------------------------------------------------------------------------


 

(recognizing the Commercialized status of the Terminated Commercialized
Collaboration Product), Theravance has a continuous and uninterrupted supply of
such Terminated Commercialized Collaboration Product, for a suitable period of
time to enable Theravance to secure Third Party supply.

 

(e)          In the event of a Change in Control of Theravance, prior to
termination by GSK under Section 14.4, none of the provisions under this
Section 14.6.3 shall survive as they pertain to any Collaboration Product other
than to a single agent LABA, its dry powder inhaler formulation, metered dose
inhaler formulation, and metered dose inhaler device, as applicable; and the
Parties will meet in good faith to explore other potential commercial options
e.g. use of one or more Third Parties for possible continued Commercialisation
of such Terminated Commercialised Collaboration Product if it is a LABA/ICS
Combination Product or Other Combination Product.

 

(f)           If GSK, in the exercise of its reasonable good faith judgment,
determines that exercise by Theravance alone or with a Third Party of any of the
rights or activities contemplated by this Section 14.6.3 will materially damage
GSK’s continued development, regulatory or commercial use of GSK Property, then
GSK shall grant to Theravance, for such Terminated Commercialized Collaboration
Product (excluding the non-LABA component of a Combination Product and/or Other
Combination Product and GSK’s Diskus delivery device and any information
directed thereto), the appropriate licenses in the Territory under the GSK
Patents, GSK Inventions and GSK Know-How related to the LABA compound, dry
powder inhaler formulation, metered dose inhaler formulation, and metered dose
inhaler device, as applicable, to enable Theravance to Commercialize a product
containing the LABA Compound in the Field.

 

14.6.4 Effect of Termination of the Agreement Due to Discontinuation of
Development Prior to First Commercial Sale of All Collaboration Products and All
Pooled Compounds. In the event that the Agreement is terminated pursuant to
Section 14.5, the following shall occur:

 

(i) Return of Materials. GSK shall, at its sole expense, promptly transfer to
Theravance copies of all data, reports, records and materials in its possession
or control that relate to the Theravance Compounds and return to Theravance, or
destroy at Theravance’s request, all relevant records and materials in its
possession or control containing Confidential Information of Theravance
(provided that GSK may keep one copy of such Confidential Information of
Theravance for archival purposes only in accordance with Section 10.1).
Theravance shall, at its sole expense, promptly transfer to GSK copies of all
data, reports, records and materials in its possession or control that relate to
the GSK Compounds and return to GSK, or destroy at GSK’s request, all relevant
records and materials in its possession or control containing Confidential
Information of GSK (provided that Theravance may keep one copy of such
Confidential Information of GSK for archival purposes only in accordance with
Section 10.1).

 

(ii) Transfer of Regulatory Filings. GSK shall, at its sole expense, transfer to
Theravance, or shall cause its designee(s) to transfer to Theravance, ownership
of all regulatory filings made or filed for any Terminated Development
Collaboration Product (to the extent that any are held in GSK’s or such
designee(s)’s name), but only where the Terminated Collaboration Product
contains a Theravance Compound as a single agent and such transfer to be as
permitted

 

46

--------------------------------------------------------------------------------


 

by applicable Laws and regulations.  GSK, at its sole discretion, shall also
give due consideration to transferring to Theravance any additional regulatory
filings for a Terminated Development Collaboration Product which contains a
Theravance Compound as a Combination Product.

 

(iii) License Rights. All licenses granted by Theravance to GSK with respect to
the Collaboration Products under this Agreement shall terminate.

 

(iv)  Stock Return. GSK shall return to Theravance all available formulated and
API stocks that contain a Theravance Compound and which are then held by GSK or
cause such API stocks to be provided to Theravance if held by a vendor or other
Third Party on behalf of GSK.

 

(v) Limitations on Further Development by GSK. GSK shall not be permitted to
continue or re-initiate clinical Development of any GSK Compound that is both a
Terminated Collaboration Product and a LABA in the Field for a period of four
(4) years after the date of such termination.

 

14.7                  License Rights.  Except as otherwise provided herein in,
all licenses granted hereunder relating to Terminated Collaboration Products
shall terminate. Also the Parties accept that nothing provided for in this
Article 14 or elsewhere in this Agreement, grants any licenses (whether
exclusive, semi-exclusive or otherwise) from GSK to Theravance for any (i) GSK
Compound (ii) GSK Invention (ii) GSK Know How and (iv) GSK Patents, except for
those rights essential and specific to enable Theravance to exercise those
rights and carry out those activities contemplated under Section 14.6 above.

 

14.8                        Milestone Payments. Neither Party shall be obligated
to make a Development Milestone payment under Section 6.2 which is triggered by
an event occurring after the effective date of termination of this Agreement
with respect to a Collaboration Product.

 

14.9                        Subsequent Royalties.  If after termination of this
Agreement either Party subsequently Develops and Commercializes any Long-Acting
β2 Adrenoceptor Agonist for the treatment / prophylaxis of respiratory diseases
which (i) was never a Pooled Compound or Collaboration Product or (ii) was a GSK
Discontinued Compound or a Theravance Discontinued Compound, it will pay to the
other Party a royalty on Net Sales of any such products at the rate of 3% for a
single-agent product and 2% for the first combination product for a period of 15
years from the date of launch on a Country-by-Country basis; provided, however,
that this royalty shall not apply to any compound or product (including new
product line extensions and/or re-formulation work) where the original compound
or product is, as of the date of signature of this Agreement, already
Commercialized.

 

14.10                 Accrued Rights; Surviving Obligations. Termination,
relinquishment or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination, relinquishment or expiration. Such termination,
relinquishment or expiration shall not relieve any Party from obligations which
are expressly or by implication intended to survive termination, relinquishment
or expiration of this Agreement, including without limitation Article 10, and
shall not affect or prejudice any provision of this Agreement which is expressly
or by implication provided to come into effect on, or continue in effect after,
such termination, relinquishment or expiration.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 15

LIMITATIONS RELATING TO THERAVANCE EQUITY SECURITIES

 

15.1                        Purchases of Equity Securities. So long as this
Agreement remains in effect and for a period of one (1) year thereafter, except
as permitted by Section 15.2, or as otherwise agreed in writing by Theravance,
GSK and its Affiliates will not (and will not assist or encourage others to)
directly or indirectly in any manner:

 

15.1.1 acquire, or agree to acquire, directly or indirectly, alone or in concert
with others, by purchase, gift or otherwise, any direct or indirect beneficial
ownership (within the meaning of Rule l3d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or interest in any securities or direct
or indirect rights, warrants or options to acquire, or securities convertible
into or exchangeable for, any securities of Theravance;

 

15.1.2 make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” of “proxies” to vote (as such terms are
used in the proxy rules of the Securities and Exchange Commission (the “SEC”)
promulgated pursuant to Section 14 of the Exchange Act); provided, however, that
the prohibition in this Section 15.1.2 shall not apply to solicitations exempted
from the proxy solicitation rules by Rule 14a-2 under the Exchange Act as such
Rule 14a-2 is in effect as of the date hereof;

 

15.1.3 form, join or in any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
Theravance;

 

15.1.4 acquire or agree to acquire, directly or indirectly, alone or in concert
with others, by purchase, exchange or otherwise, (i) any of the assets, tangible
or intangible, of Theravance or (ii) direct or indirect rights, warrants or
options to acquire any assets of Theravance, except for such assets as are then
being offered for sale by Theravance;

 

15.1.5 enter into any arrangement or understanding with others to do any of the
actions restricted or prohibited under Sections 15.1.1, 15.1.2, 15.1.3, or
15.1.4.

 

15.1.6 otherwise act in concert with others, to seek to offer to Theravance or
any of its stockholders any business combination, restructuring,
recapitalization or similar transaction to or with Theravance or otherwise seek
in concert with others, to control, change or influence the management, board of
directors or policies of Theravance or nominate any person as a director of
Theravance who is not nominated by the then incumbent directors, or propose any
matter to be voted upon by the stockholders of Theravance.

 

15.2                        Exceptions for Purchasing Securities of Theravance.
Nothing herein shall prevent GSK or its Affiliates (or in the case of
Section 15.2.4, their employees) from:

 

15.2.1 purchasing the Series E Preferred Stock of Theravance on the Effective
Date as contemplated herein.

 

15.2.2 purchasing additional equity securities of Theravance after the Effective
Date if after such purchase GSK and its Affiliates would own in the aggregate no
greater percent of the total voting power of all voting securities of Theravance
then outstanding than GSK together with its Affiliates owned immediately after
purchase of the Series E Preferred Stock on the Effective Date.

 

48

--------------------------------------------------------------------------------


 

15.2.3 acquiring securities of Theravance issued in connection with stock splits
or recapitalizations or on exercise of pre-emptive rights afforded to Theravance
stockholders generally.

 

15.2.4 purchasing securities of Theravance pursuant to (i) a pension plan
established for the benefit of GSK’s employees, (ii) any employee benefit plan
of GSK, (iii) any stock portfolios not controlled by GSK or any of its
Affiliates that invest in Theravance among other companies, or (iv) following an
initial public offering of Theravance common stock, for the account of a GSK
employee in such employee’s personal capacity.

 

15.2.5 acquiring securities of another biotechnology or pharmaceutical company
that beneficially owns any of Theravance’s securities.

 

15.2.6 acquiring equity securities of Theravance without any limitation
following initiation by a third party of an unsolicited tender offer to purchase
twenty percent (20%) or more of any class or service of Theravance’s publicly
traded voting securities (a “Hostile Tender Offer”); provided that the exception
provided by this Section 15.2.6 shall be limited to the classes or series of
Theravance’s securities that are the subject of the Hostile Tender Offer;
provided, further, that, in the event that either (a) such Hostile Tender Offer
is terminated or expires without the purchase of at least ten percent (10%) of
any class or series of Theravance’s publicly traded voting securities by such
third party, or (b) the Theravance Board of Directors subsequently recommends
that such offer be accepted, then following the date of such termination,
expiration or recommendation the acquisitions by GSK and/or its Affiliates under
this Section 15.2.6 prior to the events described in clauses (a) and (b) above
shall not be considered a breach by GSK of the provisions of Section 15.2 as
long as GSK, at its option, either:

 

(i)             divests (or cause to be divested) in one or more open-market
transactions such number of shares of Theravance’s securities acquired by it and
its Affiliates pursuant to this Section 15.2.6 such that after such divestiture
GSK and its Affiliates would own in the aggregate no greater percent of the
total voting power of all voting securities of Theravance then outstanding than
GSK together with its Affiliates owned immediately prior to the commencement of
such Hostile Tender Offer, any such divestiture to be completed as expeditiously
as possible consistent with applicable securities laws and regulations and in a
manner intended to shield GSK and its Affiliates from liability for recovery of
short swing profits under Section 16 of the Exchange Act and the
rules promulgated thereunder; or

 

(ii)          enters into a voting agreement, proxy or similar arrangement
pursuant to which (A) all Theravance voting securities acquired pursuant to this
Section 15.2.6 are voted on all matters to be voted on by holders of Theravance
voting securities, including, but not limited to, in favor of any transaction
involving a proposed Change in Control (as defined below) of Theravance in the
same proportion as the outstanding Theravance voting securities not held by GSK
or any GSK Affiliate are voted, (B) no Theravance voting securities beneficially
owned by GSK and/or any Affiliate abstain from such a vote, and (C) no dissenter
or appraisal or similar rights are exercised with respect to any vote relating
to a Change in Control of Theravance.

 

15.3                        Voting. Until the date of an initial public offering
of Theravance common stock, GSK shall ensure that all outstanding Theravance
voting securities beneficially owned by GSK and/or any GSK Affiliate are voted
for management’s nominees to the Board of Directors of Theravance to the extent
not inconsistent with Section 2.8 of the Investors’ Rights Agreement.

 

49

--------------------------------------------------------------------------------


 

15.4                        Theravance Voting Securities Transfer Restrictions.

 

15.4.1              So long as this Agreement remains in effect and for a period
of one (1) year thereafter, neither GSK nor any of its Affiliates shall dispose
of beneficial ownership of Theravance voting securities except (i) pursuant to a
bona fide public offering registered under the Securities Act of either
Theravance voting securities or securities exchangeable or exercisable for
Theravance voting securities (in which the securities are broadly distributed
and GSK does not select the purchasers); or (ii) pursuant to Rule 144 under the
Securities Act (provided that if Rule 144(k) is available, such transfer
nevertheless is within the volume limits and manner of sale requirements
applicable to non-144(k) transfers under Rule 144); or (iii) in transactions
that to the knowledge of GSK do not, directly or indirectly, result in any
person or group owning or having the right to acquire or intent to acquire
beneficial ownership of Theravance voting securities with aggregate voting power
of five percent or more of the aggregate voting power of all outstanding
Theravance voting securities.

 

15.4.2              Notwithstanding the foregoing, the restrictions on
disposition under Section 15.4.1 shall not apply if, as a result of such
disposition, (A) no filing by any Person (including, but not limited to GSK or
any of its Affiliates) shall be required under any Law (including but not
limited to the Exchange Act) that would identify GSK or any of its Affiliates as
the seller of the securities, and (B) neither GSK nor any of its Affiliates (or
any transferee thereof) would be required by Law (including without limitation
the disclosure requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Exchange Act) to make any public announcement of the
transfer or disposition.

 

15.4.3              So long as this Agreement remains in effect and for a period
of one (1) year thereafter, neither GSK nor any of its Affiliates may make any
public disclosure of any holdings of or disposition of beneficial ownership of
Theravance voting securities unless such disclosure is approved in advance in
writing by Theravance, such approval not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, no consent of Theravance shall be
required for any filing that GSK or any of its Affiliates is required to make
under applicable Law in any jurisdiction, including without limitation any
Form 144 under the Securities Act, any Form 4 under the Exchange Act, or any
Schedule 13D or 13G or any amendments thereto under the Exchange Act; provided
that, prior to making any such filings, GSK shall use reasonable efforts to
(i) to provide Theravance notice and a copy of such proposed filings and
(ii) consult with Theravance on the content of such filings.

 

15.5                        Termination of Purchase Restrictions.  The
limitations on purchase of equity securities set forth in Section 15.1 shall
terminate immediately upon a transaction or series of related transactions
following a Change in Control of Theravance.

 

ARTICLE 16

MISCELLANEOUS

 

16.1                        Relationship of the Parties. Each Party shall bear
its own costs incurred in the performance of its obligations hereunder without
charge or expense to the other except as expressly provided in this Agreement.
Neither Party shall have any responsibility for the hiring, termination or
compensation of the other Party’s employees or for any employee benefits of such
employee. No employee or representative of a Party shall have any authority to
bind or obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said Party’s approval. For all purposes, and notwithstanding
any other provision of this Agreement to the contrary, GSK’s legal

 

50

--------------------------------------------------------------------------------


 

relationship under this Agreement to Theravance shall be that of independent
contractor. This Agreement is not a partnership agreement and nothing in this
Agreement shall be construed to establish a relationship of co-partners or joint
venturers between the Parties.

 

16.2                        Registration and Filing of This Agreement. To the
extent, if any, that either Party concludes in good faith that it or the other
Party is required to file or register this Agreement or a notification thereof
with any Governmental Authority, including without limitation the U.S.
Securities and Exchange Commission, the Competition Directorate of the
Commission of the European Communities or the U.S. Federal Trade Commission, in
accordance with Law, such Party shall inform the other Party thereof. Should
both Parties jointly agree that either of them is required to submit or obtain
any such filing, registration or notification, they shall cooperate, each at its
own expense, in such filing, registration or notification and shall execute all
documents reasonably required in connection therewith. In such filing,
registration or notification, the Parties shall request confidential treatment
of sensitive provisions of this Agreement, to the extent permitted by Law. The
Parties shall promptly inform each other as to the activities or inquiries of
any such Governmental Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information there from on a
timely basis.

 

16.3                        Force Majeure. The occurrence of an event which
materially interferes with the ability of a Party to perform its obligations or
duties hereunder which is not within the reasonable control of the Party
affected or any of its Affiliates, not due to malfeasance by such Party or its
Affiliates, and which could not with the exercise of due diligence have been
avoided (each, a “Force Majeure Event”), including, but not limited to, an
injunction, order or action by a Governmental Authority, fire, accident, labor
difficulty, strike, riot, civil commotion, act of God, inability to obtain raw
materials, delay or errors by shipping companies or change in law, shall not
excuse such Party from the performance of its obligations or duties under this
Agreement, but shall merely suspend such performance during the continuation of
the Force Majeure. The Party prevented from performing its obligations or duties
because of a Force Majeure Event shall promptly notify the other Party of the
occurrence and particulars of such Force Majeure and shall provide the other
Party, from time to time, with its best estimate of the duration of such Force
Majeure Event and with notice of the termination thereof. The Party so affected
shall use Diligent Efforts to avoid or remove such causes of nonperformance as
soon as is reasonably practicable. Upon termination of the Force Majeure Event,
the performance of any suspended obligation or duty shall promptly recommence.
The Party subject to the Force Majeure Event shall not be liable to the other
Party for any direct, indirect, consequential, incidental, special, punitive,
exemplary or other damages arising out of or relating to the suspension or
termination of any of its obligations or duties under this Agreement by reason
of the occurrence of a Force Majeure Event, provided such Party complies in all
material respects with its obligations under this Section 16.3.

 

16.4                        Governing Law. This Agreement shall be construed,
and the respective rights of the Parties determined, according to the
substantive law of the State of Delaware notwithstanding the provisions
governing conflict of laws under such Delaware law to the contrary, except
matters of intellectual property law which shall be determined in accordance
with the intellectual property laws relevant to the intellectual property in
question.

 

16.5                        Attorneys’ Fees and Related Costs.  In the event
that any legal proceeding is brought to enforce or interpret any of the
provisions of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, court costs and expenses of litigation whether
or not the action or proceeding proceeds to final judgment.

 

51

--------------------------------------------------------------------------------


 

16.6                        Assignment. This Agreement may not be assigned by
either Party without the prior written consent of the other Party; provided,
however that either Party may assign this Agreement, in whole or in part, to any
of its Affiliates if such Party guarantees the performance of this Agreement by
such Affiliate; and provided further that either Party may assign this Agreement
to a successor to all or substantially all of the assets of such Party whether
by merger, sale of stock, sale of assets or other similar transaction. This
Agreement shall be binding upon, and subject to the terms of the foregoing
sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

 

16.7                        Notices. All demands, notices, consents, approvals,
reports, requests and other communications hereunder must be in writing and will
be deemed to have been duly given only if delivered personally, by facsimile
with confirmation of receipt, by mail (first class, postage prepaid), or by
overnight delivery using a globally-recognized carrier, to the Parties at the
following addresses:

 

Theravance:                                                                          
Theravance, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: 650-827-8683

Attn: Senior Vice President, Commercial Development

 

GSK:                                                                                                                 
Glaxo Group Limited

Glaxo Wellcome House

Berkeley Avenue

Greenford

Middlesex UB6 0NN

United Kingdom

Attn:  Company Secretary

Facsimile: 011 44 208-047-6912

 

With a copy to:                                                           
GlaxoSmithKline plc

980 Great West Road

Brentford

Middlesex

TW8 9GS

United Kingdom

Attn:  Corporate Law

Facsimile: 011 44 208-047-6912

 

and with a copy to:                                       Brentford

Middlesex

TW8 9GS

United Kingdom

Attn:  Vice President, Worldwide Business Development

Facsimile: 011 44 208-990-8142

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All notices shall be deemed
effective upon receipt by the addressee.

 

16.8                        Severability. In the event of the invalidity of any
provisions of this Agreement or if this Agreement contains any gaps, the Parties
agree that such invalidity or gap shall not affect

 

52

--------------------------------------------------------------------------------


 

the validity of the remaining provisions of this Agreement. The Parties will
replace an invalid provision or fill any gap with valid provisions which most
closely approximate the purpose and economic effect of the invalid provision or,
in case of a gap, the Parties’ presumed intentions. In the event that the terms
and conditions of this Agreement are materially altered as a result of the
preceding sentences, the Parties shall renegotiate the terms and conditions of
this Agreement in order to resolve any inequities. Nothing in this Agreement
shall be interpreted so as to require either Party to violate any applicable
laws, rules or regulations.

 

16.9                        Headings. The headings used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.

 

16.10                 Waiver. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. Except as
expressly set forth in this Agreement, all rights and remedies available to a
Party, whether under this Agreement or afforded by law or otherwise, will be
cumulative and not in the alternative to any other rights or remedies that may
be available to such Party.

 

16.11                 Entire Agreement. This Agreement (including the exhibits
and schedules hereto) constitutes the entire agreement between the Parties
hereto with respect to the within subject matter and supersedes all previous
agreements and understandings between the Parties, whether written or oral. This
Agreement may be altered, amended or changed only by a writing making specific
reference to this Agreement and signed by duly authorized representatives of
Theravance and GSK.

 

16.12                 No License. Nothing in this Agreement shall be deemed to
constitute the grant of any license or other right in either Party, to or in
respect of any Collaboration Product, patent, trademark, Confidential
Information, trade secret or other data or any other intellectual property of
the other Party, except as expressly set forth herein.

 

16.13                 Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any Third Party,
including without limitation any creditor of either Party hereto. No such Third
Party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any Claim in respect of any debt, liability
or obligation (or otherwise) against either Party hereto.

 

16.14                 Counterparts. This Agreement may be executed in any two
counterparts, each of which, when executed, shall be deemed to be an original
and both of which together shall constitute one and the same document.

 

53

--------------------------------------------------------------------------------


 

16.15                 Single Closing Condition. The obligation of each Party to
consummate the transaction contemplated hereby is subject to the satisfaction of
the following condition (the “Closing Condition”):  All filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and any other similar
competition or merger control laws that are necessary in any jurisdiction with
respect to the transaction contemplated hereby shall have been made and any
required waiting period under such laws shall have expired or been terminated
and any Governmental Authority that has power under or authority to enforce such
laws shall have, if applicable, approved, cleared or decided neither to initiate
proceedings or otherwise intervene in respect of the transaction contemplated
hereby nor to refer the transaction to any other competent Governmental
Authority.  Each Party shall use good faith efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other party in doing, all things necessary, proper or advisable to
consummate and make effective the transaction contemplated by this Agreement,
including, but not limited to satisfaction of the Closing Condition and each
Party shall keep the other Party reasonably apprised of the status of matters
relating to the completion of same.  In connection with the foregoing, the
Parties hereby agree to negotiate in good faith to make as soon as practicable
any modification or amendment to this Agreement or any agreement related hereto
that is required by the United States Federal Trade Commission, Department of
Justice or equivalent Governmental Authority, provided that no Party shall be
required to agree to any modification or amendment that, in the reasonable
opinion of such Party’s external legal or financial counsel, would be adverse to
such Party. This Agreement may be terminated by either Party upon written notice
any time after June 1, 2003 if the transactions contemplated by this Agreement
shall not have been consummated by June 1, 2003 due to failure to satisfy the
Closing Condition; provided, however, that the terminating Party shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have been the proximate cause of, or resulted in, the failure
to satisfy the Closing Condition or otherwise to consummate the transactions
contemplated by this Agreement by such date.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Theravance and GSK, by their duly authorized officers, have
executed this Agreement on November 14, 2002.

 

THERAVANCE, INC.

 

GLAXO GROUP LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rick E Winningham

 

 

By:

/s/ Jean-Pierre Garnier

 

Rick E Winningham

 

 

 

Jean-Pierre Garnier

 

Chief Executive Officer

 

 

 

Chief Executive Officer

 

55

--------------------------------------------------------------------------------


 

Schedule 1.19

 

Criteria for Theravance New Compounds and Replacement Compounds

 

1.                  Single optical isomer, which is patentable.

2.                  Potency in vitro and in vivo compatible with potential to
develop in a DPI device.

3.                  Intrinsic agonist activity not less than that of salmeterol.

4.                  Selectivity at β2 adrenoceptors, relative to β1 and
β3 adrenoceptors, similar or superior to that of formoterol, assessed in assays
determining equi-potent molar ratios relative to that of isoprenaline
(isoproterenol).

5.                  Selectivity at non-β2 adrenoceptors >100.

6.                  No significant inhibition of the hERG potassium channel at a
concentration at least 30 fold greater than the anticipated therapeutic maximum
concentration in plasma.

7.                  Duration of agonist activity in vivo to be clearly longer
than that of salmeterol.  This would be at least 72 hours in the Theravance
model.  The exact duration criterion for either the GSK or the Theravance model
might be modified in the light of forthcoming clinical data from the program.

8.                  Stable compound suitable for formulation to pursue FTIM
studies, with crystalline form identified.

9.                  Oral bioavailability to be less than 10% in the rat and less
than 25% in the dog.

10.           No significant generation of markedly active metabolite(s) in
vitro.

11.           Irritation to the respiratory tract no worse than salmeterol in a
non-GLP 7-day inhaled rat study.

 

56

--------------------------------------------------------------------------------